                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       DEBBIE KROMMENHOCK, et al.,                      Case No. 16-cv-04958-WHO
                                                        Plaintiffs,
                                   8
                                                                                            ORDER ON PENDING MOTIONS
                                                 v.
                                   9
                                                                                            Re: Dkt. Nos. 141, 151, 152, 153, 154, 155,
                                  10       POST FOODS, LLC,
                                                                                            163, 164, 172, 173, 174, 175, 178, 184, 190,
                                                        Defendant.
                                  11
                                                                                            191, 192, 207, 220, 224, 225
                                  12
Northern District of California




                                              Plaintiffs Debbie Krommenhock and Stephen Hadley bring this class action case on behalf
 United States District Court




                                  13
                                       of a putative class of California consumers who purchased 31 varieties of Post Food, LLC’s cereal
                                  14
                                       (Products) whose boxes contained a mix of 45 statements that plaintiffs assert are rendered false
                                  15
                                       and misleading given the amount of added sugar included in Post’s Products. The essence of
                                  16
                                       plaintiffs’ claims under three California consumer protection statutes (the Unfair Competition Law
                                  17
                                       (UCL), False Advertising Law (FAL), and Consumers Legal Remedies Act (CLRA)) is that it is
                                  18
                                       false or misleading for Post to make health and wellness claims on their cereals (the 45
                                  19
                                       “Challenged Statements”) given the high level of added sugar in each of those cereals.1
                                  20
                                              Currently before me is plaintiffs’ motion for class certification, seeking to certify sub-
                                  21
                                       classes of consumers who purchased the 31 identified varieties of cereals whose boxes contained
                                  22
                                       one or more of the 45 Challenged Statements. Post opposes class certification and moves for
                                  23
                                       summary judgment, arguing that plaintiffs’ theory of liability is blocked by the First Amendment,
                                  24
                                       that some of the Challenged Statements are preempted nutrient content or protected health claims,
                                  25
                                       and that plaintiffs have no evidence supporting their claims for injunctive or monetary relief.
                                  26
                                  27
                                       1
                                  28    UCL, Cal. Bus. & Prof. Code § 17200 et seq.; FAL, Cal. Bus. & Prof. Code § 17500 et seq.; and
                                       CLRA, Cal. Civ. Code § 1750 et seq.
                                   1   Finally, both sides raise motions to exclude some or all of the opinions of experts offered by the

                                   2   other side.

                                   3           As explained below, plaintiffs have met the requirements of Rule 23(a) and (b) and their

                                   4   motion to class certification is GRANTED. Post’s motion for summary judgment is DENIED,

                                   5   except to the extent that certain of the Challenged Statements identified below are preempted and

                                   6   are not actionable in this case. The motions to exclude experts are DENIED, except to the limited

                                   7   extent that plaintiffs’ Advantage Realized Model, as developed by Gaskin and Weir, cannot be

                                   8   used as a basis for damages under the California consumer protection statutes at issue.

                                   9           A further Case Management Conference is set for April 28, 2020 at 2:00 p.m. At that

                                  10   Conference, the Court will resolve any disputes over the form or manner of class notice and set

                                  11   this matter for trial.

                                  12                                               DISCUSSION
Northern District of California
 United States District Court




                                  13   I.      PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
                                  14           A.      Legal Standard
                                  15           “Before certifying a class, the trial court must conduct a rigorous analysis to determine

                                  16   whether the party seeking certification has met the prerequisites of Rule 23.” Mazza v. Am. Honda

                                  17   Motor Co., Inc., 666 F.3d 581, 588 (9th Cir. 2012) (internal quotation marks omitted). The party

                                  18   seeking certification has the burden to show, by a preponderance of the evidence, that certain

                                  19   prerequisites have been met. See Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 348-50 (2011);

                                  20   Conn. Ret. Plans & Trust Funds v. Amgen Inc., 660 F.3d 1170, 1175 (9th Cir. 2011).

                                  21           Certification under Rule 23 is a two-step process. The party seeking certification must first

                                  22   satisfy the four threshold requirements of Rule 23(a). Specifically, Rule 23(a) requires a showing

                                  23   that: (1) the class is so numerous that joinder of all members is impracticable; (2) there are

                                  24   questions of law or fact common to the class; (3) the claims or defenses of the representative

                                  25   parties are typical of the claims or defenses of the class; and (4) the representative parties will

                                  26   fairly and adequately protect the interests of the class. Fed. R. Civ. P. 23(a).

                                  27           Next the party seeking certification must establish that one of the three grounds for

                                  28   certification applies. See Fed. R. Civ. P. 23(b). Plaintiffs seek certification under Rule (b)(3),
                                                                                          2
                                   1   which requires them to establish that “the questions of law or fact common to class members

                                   2   predominate over any questions affecting only individual members, and that a class action is

                                   3   superior to other available methods for fairly and efficiently adjudicating the controversy.” Fed.

                                   4   R. Civ. P. 23(b)(3). They also seek certification under Rule 23(b)(2) for injunctive relief.

                                   5          In the process of class-certification analysis, there “may entail some overlap with the

                                   6   merits of the plaintiff’s underlying claim.” Amgen Inc. v. Connecticut Ret. Plans & Trust Funds,

                                   7   568 U.S. 455, 465 - 66 (2013) (internal quotation marks omitted). However, “Rule 23 grants

                                   8   courts no license to engage in free-ranging merits inquiries at the certification stage.” Id. at 466.

                                   9   “Merits questions may be considered to the extent—but only to the extent—that they are relevant

                                  10   to determining whether the Rule 23 prerequisites for class certification are satisfied.” Id.

                                  11          B.      Proposed Classes
                                  12          Plaintiffs seek to certify the following subclasses:
Northern District of California
 United States District Court




                                  13                  All persons who, on or after August 29, 2012 (the “Class Period”),
                                                      purchased in California, for household use and not for resale or
                                  14                  distribution, one or more of the following Post cereal varieties:
                                  15                  Great Grains Subclass: Raisins, Dates, and Pecans (16 or 40.5 oz.
                                                      package); Crunchy Pecan (16 oz.); Cranberry Almond Crunch (14
                                  16                  oz.); Blueberry Pomegranate (15.9 oz.); Banana Nut Crunch (15.5
                                                      oz.); Protein Blend: Honey, Oats, and Seeds (14.75 or 13.5 oz.); and
                                  17                  Protein Blend: Cinnamon Hazelnut (14.75 or 13.5 oz.).
                                  18                  Honey Bunches of Oats Subclass: Honey Roasted (14.5, 18, 23,
                                                      24.5, 27, 28, 36, or 48 oz.); Almonds (14.5, 18, 23, 24.5, 27, 28, 36,
                                  19                  or 48 oz.); Raisin Medley (17 oz.); Pecan Bunches (14.5 oz.);
                                                      Cinnamon Bunches (14.5 or 18 oz.); Vanilla Bunches (18 oz.) Apple
                                  20                  & Cinnamon Bunches (14.5 oz.); Real Strawberries (13, 16.5, or 20
                                                      oz.); Fruit Blends: Banana Blueberry (14.5 or 18 oz.); Fruit Blends:
                                  21                  Peach Raspberry (14.5 or 18 oz.); Tropical Blends: Mango Coconut
                                                      (14.5 or 18 oz.); Greek Honey Crunch (12.5 or 15.5 oz.); and Greek
                                  22                  Mixed Berry (12.5 or 15.5 oz.).
                                  23                  Honey Bunches of Oats Whole Grain Subclass: Vanilla Bunches
                                                      (18 oz.); Honey Crunch (18 oz).
                                  24
                                                      Honey Bunches of Oats Granola Subclass: Honey Roasted (11 or
                                  25                  20 oz.); Cinnamon (11 oz.); Raspberry (11 oz.).
                                  26                  Raisin Bran Subclass: Raisin Bran (20 or 25 oz.).
                                  27                  Bran Flakes Subclass: Bran Flakes (16 oz.).
                                  28                  Alpha-Bits Subclass: Alpha-Bits (11.5 or 12 oz.).
                                                                                          3
                                   1                  Honeycomb Subclass: Honeycomb (12.5, 16, 33, or 35 oz.).
                                   2                  Waffle Crisp Subclass: Waffle Crisp (11.5 oz.).
                                   3   Class Cert. Mot. at 1.

                                   4          C.      Rule 23(a) Requirements
                                   5          Plaintiffs have made a showing satisfying Rule 23(a)’s requirements of numerosity,

                                   6   commonality, typicality, and adequacy.

                                   7                  1.        Numerosity
                                   8          Plaintiffs submit evidence of unit and dollar sales demonstrating that each of the proposed

                                   9   subclasses contain thousands of putative Class Members.2 Declaration of Colin B. Weir [Dkt. No.

                                  10   155-12] at 21-22, Table 1.3 The proposed subclasses are numerous.

                                  11                  2.        Typicality
                                  12          Plaintiffs contend typicality exists across each subclass based on plaintiffs’ alleged
Northern District of California
 United States District Court




                                  13   common injury; each class member paid a premium for the Products due to their “misleading

                                  14   health and wellness claims demanded in the market,” and that they were “influenced to purchase

                                  15   and consume the products with greater frequency than they would have, had they known the true

                                  16   facts concerning the Products’ added sugar content.” Class Cert. Mot. at 19.4 Post does not

                                  17   challenge that the named plaintiffs have claims that are typical of the class claims. Instead, as

                                  18   discussed below, Post challenges whether plaintiffs have admissible, classwide proof of their

                                  19   injury. Plaintiffs claims are typical of the class claims.

                                  20                  3.        Adequacy
                                  21          Plaintiffs argue they are adequate class representatives because they are purchasers with

                                  22

                                  23   2
                                         Courts generally find numerosity satisfied if the class includes forty or more members. See
                                  24   Villalpando v. Exel Direct Inc., 303 F.R.D. 588, 605–06 (N.D. Cal. 2014); In re Facebook,
                                       Inc., PPC Adver. Litig., 282 F.R.D. 446, 452 (N.D. Cal. 2012).
                                  25   3
                                         Post seeks to exclude various opinions of Weir, see below, but does not contest Weir’s testimony
                                  26   regarding sales and does not contest that plaintiffs have satisfied numerosity.

                                  27
                                       4
                                        The test for typicality is “whether other members have the same or similar injury, whether the
                                       action is based on conduct which is not unique to the named plaintiffs, and whether other class
                                  28   members have been injured by the same course of conduct.” Ellis v. Costco Wholesale Corp., 657
                                       F.3d 970, 984 (9th Cir. 2011) (internal quotation marks and citation omitted).
                                                                                        4
                                   1   standing, have no conflicts, are aware of their obligations, will continue to vigorously prosecute

                                   2   the case for the Class, and have retained adequate counsel (The Law Office of Jack Fitzgerald,

                                   3   PC). Class Cert. Mot. at 19.5 Post does not contest adequacy and I find Krommenhock and

                                   4   Hadley satisfy the adequacy requirement.6

                                   5                  4.      Commonality
                                   6          Plaintiffs identify the following facts supporting commonality: (i) the Product packaging

                                   7   within each subclass was consistent throughout the Class Period, exposing every purchaser to at

                                   8   least one of the Challenged Statements; (ii) the amounts of added sugar in the Products within

                                   9   each subclass were also similar throughout the Class Period; and (iii) across the subclasses, “the

                                  10   added sugar, comprising 13.33% to 40% of calories, falls well above the 5% and 10% daily limits

                                  11   endorsed by authoritative sources and supported in the scientific literature.” Class Cert. Mot. at 18.

                                  12   Following from these common facts, plaintiffs identify common legal questions subject to
Northern District of California
 United States District Court




                                  13   common proof, including whether the Challenged Statements were material and misleading.7 Id.

                                  14          Post does not challenge the common facts or legal issues identified by plaintiffs. Instead,

                                  15   Post argues that because there are 45 Challenged Statements that were made in varying

                                  16   combinations for 31 varieties of cereal, the impact of the Challenged Statements is highly

                                  17

                                  18   5
                                         Named plaintiffs will adequately represent a class where: (1) neither named plaintiffs nor their
                                  19   counsel have any conflicts of interest with other class members; and (2) the named plaintiffs and
                                       their counsel will prosecute the action vigorously on behalf of the class. Ellis, 657 F.3d at 985.
                                  20   6
                                         After the close of briefing, plaintiffs filed a motion to support appointment of additional class
                                  21   counsel, Sidney W. Jackson, III, of Jackson & Foster, LLC. Dkt. No. 220. Post opposes that
                                       motion. Dkt. No. 221. The motion is DENIED without prejudice. If plaintiffs want to have
                                  22   counsel in addition to The Law Office of Jack Fitzgerald, PC formally appointed as class counsel
                                       they should refile their request as a motion for administrative relief and defendant may respond if
                                  23   it chooses to within four days. See Civ. L.R. 7-11. The matter will then be taken under
                                       submission.
                                  24   7
                                         To satisfy the commonality element, plaintiffs must show that the class members have suffered
                                  25   “the same injury” – which means that the class members’ claims must “depend upon a common
                                       contention” such that “determination of its truth or falsity will resolve an issue that is central to the
                                  26   validity of each [claim] in one stroke.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011)
                                       (internal quotation marks and citation omitted). The plaintiff must demonstrate not merely the
                                  27   existence of a common question, but rather “the capacity of classwide proceedings to generate
                                       common answers apt to drive the resolution of the litigation.” Id. (internal quotation marks and
                                  28   emphasis omitted). For purposes of Rule 23(a)(2), “even a single common question will do.” Id.
                                       at 359 (internal quotation marks and modifications omitted).
                                                                                         5
                                   1   individualized. Post’s actual contention, therefore, is that the common issues identified by

                                   2   plaintiffs will not predominate over individualized issues. That predominance argument will be

                                   3   addressed below with respect to Rule 23(b)(3). Plaintiffs have satisfied the commonality

                                   4   requirement.

                                   5          In sum, plaintiffs have shown that each of the Rule 23(a) factors is satisfied.

                                   6          D.      Rule 23(b)(3) Requirements
                                   7                  1.     Predominance
                                   8          Plaintiffs rely on the following evidence, adduced through their experts, to show that

                                   9   common issues predominate.8 First, they provide the opinions of their advertising expert Bruce G.

                                  10   Silverman (contested on its merits and countered by Post and its experts) of how Post used the

                                  11   Challenged Statements to drive sales and market shares and that consumer interest in “better-for-

                                  12   you” foods is extremely relevant in the cold cereal category. See generally Expert Report of
Northern District of California
 United States District Court




                                  13   Bruce G. Silverman [Dkt. No. 155-4]. Second, they submit evidence regarding the significant

                                  14   health impacts of sugar consumption through experts Dr. Robert Lustig and Dr. Michael Greger

                                  15   (similarly contested and countered by Post and its experts). See generally Expert Report &

                                  16   Declaration of Robert Lustig [Dkt. No. 155-6]; Expert Report & Declaration of Dr. Michael

                                  17   Greger [Dkt. No. 155-8].

                                  18          Third, plaintiffs submit damages evidence through two economic models created and

                                  19   applied by Steven P. Gaskin and Colin B. Weir (also contested and countered by Post) meant to

                                  20   assess two things. They offer a “Consumer Impact/Price Premia Model” to establish the price

                                  21   premia class members paid as a result of the Challenged Statements based on conjoint studies

                                  22   designed by Gaskin with assistance from Weir and an “Advantage Realized/Consumer Demand

                                  23   Model” meant to measure the change in demand associated with Post’s omission of material

                                  24   information about sugar. See generally Expert Report of Steven P. Gaskin [Dkt. No. 155-10];

                                  25   Declaration of Colin G. Weir [Dkt. No. 155-12]. These models are Post’s primary target in

                                  26
                                  27   8
                                        In numerous, separate motions, Post objects and moves to exclude many of plaintiffs’ experts’
                                  28   opinions and plaintiffs object and move to exclude many of Post’s experts’ opinions. Dkt. Nos.
                                       164, 175-1, 175-3, 184, 190, 191, 192. These motions will be discussed below.
                                                                                        6
                                   1   opposition to certification. Post contends that the models are faulty in numerous respects and do

                                   2   not sufficiently “fit” plaintiffs’ liability theories. Absent those models, which Post asserts should

                                   3   be excluded from the case, Post claims that individualized causation and damage issues

                                   4   predominate over common ones and certification should be denied.

                                   5                          a.      Objective Standards and Common Evidence
                                   6          Post argues that plaintiffs have failed to show that any misleading representations were

                                   7   communicated classwide and that any particular Challenged Statement can be considered material

                                   8   for all class members. Accordingly, it contends that there are predominant individualized issues

                                   9   regarding class member injury and causation. It also asserts that consideration of each

                                  10   combination of labels and recipes with respect to each Challenged Statement likewise makes

                                  11   individual issues of liability predominate.

                                  12          Post mischaracterizes the pertinent, predominant questions that arise under the California
Northern District of California
 United States District Court




                                  13   consumer protection statutes. The relevant analysis under California law does not consider

                                  14   whether each class member saw and relied on each of the Challenged Statements and in what

                                  15   combination, but instead whether the Challenged Statements were used consistently through the

                                  16   Class Period, supporting an inference of classwide exposure, and whether the Challenged

                                  17   Statements would be material to a reasonable consumer. Hadley v. Kellogg Sales Co., 324 F.

                                  18   Supp. 3d 1084, 1095 (N.D. Cal. 2018) (Hadley I) (the question is how an objective “reasonable

                                  19   consumer” would react to a statement, and not whether individual class members saw or were

                                  20   deceived by statements). Those are common questions, supported at this juncture by plaintiffs’

                                  21   experts and subject to attack at trial by defendant’s experts.

                                  22          As a fallback position, Post argues that I should consider whether certain of the Challenged

                                  23   Statements are prominent enough on the Products’ packages to support classwide inferences as a

                                  24   matter of law. Oppo. to Class Cert. Mot. at 9-12. It points out that in the Kellogg class

                                  25   certification order, the Hon. Lucy Koh concluded that “an inference of class-wide exposure to an

                                  26   alleged misrepresentation affixed to a product’s packaging might not be warranted if the alleged

                                  27   misrepresentation is not sufficiently prominently displayed on the packaging.” Hadley I, 324 F.

                                  28   Supp. 3d at 1099. Judge Koh then determined as a matter of law that one statement (“wholesome
                                                                                          7
                                   1   goodness”) was not prominent enough to be certified because it “only appeared (1) on the back

                                   2   panel of the Nutri-Grain packaging; (2) ‘in small font’; and (3) in the middle of a block of text.”

                                   3   Id. at 1100.

                                   4          In reaching this issue on class certification, Judge Koh relied on Zakaria v. Gerber

                                   5   Products Co., LACV1500200JAKEX, 2016 WL 6662723 (C.D. Cal. Mar. 23, 2016). There, the

                                   6   challenged representations on the products were “accompanied by other information, in small font,

                                   7   and sometimes located on the back or inside cover” of the product. Id. at *8. Based on that

                                   8   record, the court concluded as a matter of law that the “alleged misrepresentations were not

                                   9   prominently displayed. For this reason, it cannot be inferred that there is a ‘high likelihood that in

                                  10   the process of buying the product, the consumer would have seen the misleading statement on the

                                  11   product and thus been exposed to it.’” Id. at *8 (quoting Ehret v. Uber Techs., Inc., 148 F. Supp.

                                  12   3d 884, 895 (N.D. Cal. 2015)). The issue in Ehret, which was also relied on by Judge Koh and is
Northern District of California
 United States District Court




                                  13   not a labelling case, was “whether class-wide exposure can be inferred where Uber’s alleged

                                  14   misrepresentations regarding the 20% gratuity were primarily on its website, blog, and e-mail

                                  15   messages, rather than on the Uber app itself.” Id. at 895–96. In that case, the court denied class

                                  16   certification where “although there may have been a consistent misrepresentation, there is

                                  17   insufficient evidence that all customers during the class period were likely exposed to the

                                  18   misrepresentation” given that many customers only interacted with the app. Id. at 900.

                                  19          In support of its argument that I should follow Judge Koh and determine prominence now

                                  20   (and conclude there can be no classwide inference of exposure for the Challenged Statements that

                                  21   are not prominent), Post also relies on In re Clorox Consumer Litig., 301 F.R.D. 436 (N.D. Cal.

                                  22   2014). In that case, the challenged statements were prominent in television advertisements, but

                                  23   only on a small subset of the products’ labels. Accordingly, in light of “powerful evidence that

                                  24   most members of the proposed classes probably never saw the allegedly misleading statements” as

                                  25   the “television commercials ran for only a small part of the class period, and the superiority claims

                                  26   appeared in small print on the back of a minority of Fresh Step packages,” there was no

                                  27   demonstration “that the proposed classes were uniformly exposed to the allegedly misleading

                                  28   messages.” Id., 301 F.R.D. at 445.
                                                                                         8
                                   1          The evidence and Post’s defense in this case are starkly different than in Clorox and Ehret.

                                   2   Here, there is no dispute that the majority of Challenged Statements were made consistently (or

                                   3   consistently enough) throughout the relevant timeframes on the Products’ packages.9 As to the

                                   4   prominence of statements on the Products’ packages, plaintiffs argue that Judge Koh’s approach –

                                   5   deciding the issue as a matter of law on class certification – was unnecessary because under

                                   6   California law prominence goes only to the inapposite question of whether significant numbers of

                                   7   prospective class members saw or interacted with the statement. According to plaintiffs,

                                   8   California law does not ask whether class members actually saw or relied on representations, but

                                   9   simply whether the representations were consistently made and were material to a reasonable

                                  10   consumer.

                                  11          I agree with plaintiffs. Where, as here, there is evidence that the representation was

                                  12   consistently made on a product’s label, the only question is whether it was objectively material to
Northern District of California
 United States District Court




                                  13   a reasonable consumer. Bradach v. Pharmavite, LLC, 735 Fed. Appx. 251, 254 (9th Cir. 2018)

                                  14   (unpublished), cert. denied, 139 S. Ct. 491 (2018) (“Under California law, class members in

                                  15   CLRA and UCL actions are not required to prove their individual reliance on the allegedly

                                  16   misleading statements. Instead, the standard in actions under both the CLRA and UCL is whether

                                  17   ‘members of the public are likely to be deceived.’”); see also Kumar v. Salov N.A. Corp., 14-CV-

                                  18   2411-YGR, 2016 WL 3844334, at *4 (N.D. Cal. July 15, 2016) (“The statement appeared on the

                                  19   front of the bottle. Salov’s arguments—that the font size and color were too small to make the

                                  20   statement stand out; that consumers would not misunderstand the language the way Kumar

                                  21   alleges; and the presence of a hang-tag on the bottle neck or a statement on the back of the bottle

                                  22   would have blocked consumers’ view of the statement—all go to the proof of whether a

                                  23   reasonable consumer would have been misled, not to determining who meets the class

                                  24   definition.”); see id. at *7 (“To state a claim based on false labeling, “it is necessary only to show

                                  25

                                  26   9
                                        Post argues – without citation to any evidence – that one Statement only appeared on a few
                                  27   packages for a brief time and that another Statement moved from the front to the side of the box
                                       during the relevant period. Oppo. to Class Cert. Mot. at 11 fns. 13, 14. Absent evidence, I will
                                  28   not follow the Clorox or Ehret courts in determining that an inference of classwide exposure to a
                                       particular Challenged Statement is unreasonable as a matter of law.
                                                                                        9
                                   1   that ‘members of the public are likely to be deceived.’” [] Thus the answer to the reasonable

                                   2   consumer question based on common facts, that is, identical statements on the labels of the

                                   3   products at issue.”); Martin v. Monsanto Co., EDCV 162168-JFWSPX, 2017 WL 1115167, at *7

                                   4   (C.D. Cal. Mar. 24, 2017) (“Monsanto has ‘failed to present any evidence that class members were

                                   5   able to purchase [the] products without being exposed to the alleged misrepresentations,’ so

                                   6   predominance is satisfied.”). When relevant, prominence goes to the materiality and misleading

                                   7   questions to be resolved by the jury.

                                   8          Post’s related arguments regarding materiality are also unpersuasive. First, Post faults

                                   9   plaintiffs for failing to conduct consumer surveys showing that each discrete Challenged

                                  10   Statement (e.g., nutritious blueberries) conveyed that the Product was healthy as a whole. Oppo.

                                  11   Class Cert. Mot. at 13. Similarly, it complains that plaintiffs’ evidentiary showing is fatally

                                  12   deficient because they have no stand-alone survey or expert evidence to show that the truthful and
Northern District of California
 United States District Court




                                  13   unchallenged statements (the ones I have found are preempted and not-actionable or otherwise

                                  14   unchallenged) are seen by class members as less material than the Challenged Statements.

                                  15          Post’s arguments rest on a mischaracterization of the operative questions at issue. As

                                  16   Judge Koh explained in Hadley I, “California courts have explicitly ‘reject[ed] [the] view that a

                                  17   plaintiff must produce’ extrinsic evidence ‘such as expert testimony or consumer surveys’ in order

                                  18   ‘to prevail on a claim that the public is likely to be misled by a representation’ under the FAL,

                                  19   CLRA, or UCL.” Hadley I, 324 F. Supp. 3d at 1115 (internal citations omitted). Instead,

                                  20   testimony from plaintiffs’ marketing expert Bruce G. Silverman – relying on his extensive

                                  21   experience in the industry, including marketing of cereal products, and Post’s own documents – as

                                  22   well as the models developed by Gaskin and Weir, support that the Challenged Statements could

                                  23   have been material to the reasonable consumer. See Expert Report of Bruce G. Silverman [Dkt.

                                  24   No. 155-4] pgs. 45-124; see also Expert Report of Steven P. Gaskin [Dkt. No. 155-10];

                                  25   Declaration of Colin G. Weir [Dkt. No. 155-12]. Post’s experts Hanssens and Van Liere dispute

                                  26   Silverman’s materiality conclusions, but those are issues to be ultimately resolved by the jury.

                                  27          As to the unchallenged statements (preempted statements or otherwise unchallenged

                                  28   statements), their truthfulness and potential impact on the materiality of the Challenged Statements
                                                                                        10
                                   1   are questions to be resolved by the jury under the reasonable consumer standard. The jury will

                                   2   weigh the context of the Challenged Statements on the Products’ labels, as well evidence of why

                                   3   Post decided to use the statements and how to place them on the Products, in order to determine

                                   4   whether “a reasonable consumer would attach importance to it or if ‘the maker of the

                                   5   representation knows or has reason to know that its recipient regards or is likely to regard the

                                   6   matter as important in determining his choice of action.’” Hinojos v. Kohl’s Corp., 718 F.3d

                                   7   1098, 1107 (9th Cir. 2013), as amended on denial of reh’g and reh’g en banc (July 8, 2013)

                                   8   (quoting Kwikset Corp. v. Super. Ct., 51 Cal. 4th 310, 333 (2011)). Despite Post’s repeated

                                   9   arguments to the contrary, that a truthful or unchallenged statement might be material to a

                                  10   reasonable consumer (an issue which Post repeatedly chides plaintiffs and their experts for

                                  11   allegedly “ignoring”) does not mean that a Challenged Statement cannot also be material and,

                                  12   therefore, actionable. A statement need not be the “‘the sole or even the predominant or decisive
Northern District of California
 United States District Court




                                  13   factor influencing’” the class members’ decisions to buy the challenged products. In re Tobacco II

                                  14   Cases, 46 Cal. 4th 298, 326 (2009) (quoting Engalla v. Permanente Med. Grp., Inc., 15 Cal. 4th

                                  15   951, 977, 64 Cal.Rptr.2d 843, 938 P.2d 903 (1997)).

                                  16           Post’s contention that some of the Challenged Statements may not actually be material to

                                  17   some putative class members because some of them may have healthier lifestyles and can afford to

                                  18   eat higher levels of sugar is not relevant under plaintiffs’ theory and claims. See Hadley I, 324 F.

                                  19   Supp. 3d at 1101 (“Kellogg’s unpersuasive argument appears to stem from a mistaken assumption

                                  20   that the injury that Plaintiff is seeking to redress in the instant case is physical in nature.”).

                                  21           Finally, plaintiffs’ challenge to so many Challenged Statements across so many Product

                                  22   lines does make litigation of this case – and plaintiffs’ burden of proof at trial – complex. But that

                                  23   complexity does not mean predominance is undermined. The materiality of each set of claims,

                                  24   divided as necessary for each label used for each Product, can be determined on a classwide basis.

                                  25   Post points out that some of the labels for Products at issue were redesigned during the class

                                  26   period and that raises additional predominance issues. These arguments, however, show only that

                                  27   plaintiffs have a complex case to prove given its breadth and scope. They will need to prove that

                                  28   reasonable consumers would be misled by each particular label used for each Product during the
                                                                                           11
                                   1   class period (unless the parties can stipulate to a smaller subset of challenges to present to the

                                   2   jury). This reality, however, does not mean that individualized issues predominate over the

                                   3   complex but common ones.10

                                   4                          b.      Damages Models and Consistency with Liability Theories
                                   5          Post next contends that plaintiffs’ damages models do not match their liability theory and,

                                   6   therefore, must be excluded. Without those models, Post notes, individualized damages issues

                                   7   would predominate. As discussed in depth below in connection with Post’s motion to exclude the

                                   8   expert opinions (and damages models) proffered by Gaskin and Weir, plaintiffs’ Consumer

                                   9   Impact/Price Premia Model “fits” plaintiffs’ theory of liability and is reliable and admissible for

                                  10   purposes of proving classwide damages. Plaintiffs’ second model, the Advantage Realized Model

                                  11   does not fit (as it does not accurately measure the restitution available to class members under the

                                  12   California consumer protection statutes at issue), but that does not undermine predominance
Northern District of California
 United States District Court




                                  13   because the first model is admissible.

                                  14          Plaintiffs have satisfied the predominance requirement.

                                  15                  2.      Superiority
                                  16          Post contends that a class action is not superior to resolve the claims at issue here because

                                  17   of the impossibility of identifying class members. However, “plaintiffs’ class definitions provide

                                  18   objective criteria that allow class members to determine whether they are included in the proposed

                                  19   class,” and that is sufficient. Farar v. Bayer AG, 14-CV-04601-WHO, 2017 WL 5952876, at *14

                                  20
                                       10
                                  21      In support of this argument, Post relies on Reitman v. Champion Petfoods USA, Inc.,
                                       CV181736DOCJPRX, 2019 WL 7169792, at *9 (C.D. Cal. Oct. 30, 2019). There, the court
                                  22   determined that individualized issues predominated where plaintiffs sought certification of one
                                       class of purchasers of 23 different formulas of dog food whose packaging contained some of four
                                  23   sets of challenged statements. Specifically, the court found individualized issues predominated
                                       because whether the challenged phrases (“biologically appropriate,” “fresh,” “regional” or “local”)
                                  24   were false or misleading would require individualized analysis of the ingredients and production
                                       location of each different variety of dog food sold with those statements. Reitman is not
                                  25   persuasive for a number of reasons. First, plaintiffs here propose subclasses for purchasers of each
                                       Product, as opposed to seeking one broadly defined class as in Reitman. Second, in this case
                                  26   plaintiffs have produced sufficient evidence of materiality each of the Challenged Statements.
                                       That plaintiffs will have to prove that materiality for each Challenged Statement on each different
                                  27   Product for each subclass means this case is complex. But those issues are common and
                                       predominate across each subclass. There are no truly “individualized” issues given the way these
                                  28   claims are assessed under California’s consumer protection statutes. Defendant’s motion and
                                       stipulation to address the Reitman case (Dkt. Nos. 224, 225) are GRANTED.
                                                                                          12
                                   1   (N.D. Cal. Nov. 15, 2017). Moreover, as affirmed by the Ninth Circuit in Briseno v. ConAgra

                                   2   Foods, Inc., 844 F.3d 1121, 1129 (9th Cir. 2017), cert. denied sub nom. ConAgra Brands, Inc. v.

                                   3   Briseno, 138 S. Ct. 313 (2017), it is not a barrier to class certification that consumers may be

                                   4   required to self-identify to attest to purchasing the Products at issue. Id. at 1132; see also id. at

                                   5   1129 (“The notion that an inability to identify all class members precludes class certification

                                   6   cannot be reconciled with our court’s longstanding cy pres jurisprudence.”). Plaintiffs have

                                   7   satisfied the superiority requirement.

                                   8          For the foregoing reasons, plaintiffs’ motion for class certification is GRANTED. The

                                   9   following subclasses are hereby certified:

                                  10                  All persons who, on or after August 29, 2012 (the “Class Period”),
                                                      purchased in California, for household use and not for resale or
                                  11                  distribution, one or more of the following Post cereal varieties:
                                  12                  Great Grains Subclass: Raisins, Dates, and Pecans (16 or 40.5 oz.
Northern District of California
 United States District Court




                                                      package); Crunchy Pecan (16 oz.); Cranberry Almond Crunch (14
                                  13                  oz.); Blueberry Pomegranate (15.9 oz.); Banana Nut Crunch (15.5
                                                      oz.); Protein Blend: Honey, Oats, and Seeds (14.75 or 13.5 oz.); and
                                  14                  Protein Blend: Cinnamon Hazelnut (14.75 or 13.5 oz.).
                                  15                  Honey Bunches of Oats Subclass: Honey Roasted (14.5, 18, 23,
                                                      24.5, 27, 28, 36, or 48 oz.); Almonds (14.5, 18, 23, 24.5, 27, 28, 36,
                                  16                  or 48 oz.); Raisin Medley (17 oz.); Pecan Bunches (14.5 oz.);
                                                      Cinnamon Bunches (14.5 or 18 oz.); Vanilla Bunches (18 oz.) Apple
                                  17                  & Cinnamon Bunches (14.5 oz.); Real Strawberries (13, 16.5, or 20
                                                      oz.); Fruit Blends: Banana Blueberry (14.5 or 18 oz.); Fruit Blends:
                                  18                  Peach Raspberry (14.5 or 18 oz.); Tropical Blends: Mango Coconut
                                                      (14.5 or 18 oz.); Greek Honey Crunch (12.5 or 15.5 oz.); and Greek
                                  19                  Mixed Berry (12.5 or 15.5 oz.).
                                  20                  Honey Bunches of Oats Whole Grain Subclass: Vanilla Bunches
                                                      (18 oz.); Honey Crunch (18 oz).
                                  21
                                                      Honey Bunches of Oats Granola Subclass: Honey Roasted (11 or
                                  22                  20 oz.); Cinnamon (11 oz.); Raspberry (11 oz.).
                                  23                  Raisin Bran Subclass: Raisin Bran (20 or 25 oz.).
                                  24                  Bran Flakes Subclass: Bran Flakes (16 oz.).
                                  25                  Alpha-Bits Subclass: Alpha-Bits (11.5 or 12 oz.).
                                  26                  Honeycomb Subclass: Honeycomb (12.5, 16, 33, or 35 oz.).
                                  27

                                  28
                                                                                          13
                                   1          Waffle Crisp Subclass: Waffle Crisp (11.5 oz.). 11

                                   2          Plaintiffs Krommenhock and Hadley are appointed as Class Representatives and the Law

                                   3   Office of Jack Fitzgerald, PC is appointed as Class Counsel. Counsel shall meet and confer

                                   4   promptly with respect to the form and dissemination of Class Notice. Any disputes regarding the

                                   5   same shall be raised so that they can be addressed at the next Case Management Conference.

                                   6   II.    POST’S MOTION FOR SUMMARY JUDGMENT
                                   7          Post moves for summary judgment against all of plaintiffs’ claims. Its main argument is

                                   8   that because plaintiffs admit the Challenged Statements – standing alone – are true and because

                                   9   the health impacts of added sugar are subject to ongoing disputes in the scientific and public

                                  10   health communities, the Statements are immune from attack under the First Amendment. It also

                                  11   asserts that seven of the Challenged Statements are implied nutrient or health claims that are

                                  12   protected under the federal Nutrition Labeling and Education Act (NELA), which preempts the
Northern District of California
 United States District Court




                                  13   state law claims. Finally, it contends that plaintiffs’ request for injunctive relief and punitive

                                  14   damages should be rejected because they have not shown disputes of material fact potentially

                                  15   entitling them to any remedy.

                                  16          A.      Legal Standard
                                  17          Summary judgment on a claim or defense is appropriate “if the movant shows that there is

                                  18   no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

                                  19   law.” Fed. R. Civ. P. 56(a). In order to prevail, a party moving for summary judgment must show

                                  20   the absence of a genuine issue of material fact with respect to an essential element of the non-

                                  21   moving party’s claim, or to a defense on which the non-moving party will bear the burden of

                                  22   persuasion at trial. See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the movant has

                                  23   made this showing, the burden then shifts to the party opposing summary judgment to identify

                                  24   “specific facts showing there is a genuine issue for trial.” Id. The party opposing summary

                                  25   judgment must present affirmative evidence from which a jury could return a verdict in that

                                  26
                                  27   11
                                         To the extent the scope or definition of the certified Subclasses needs to be amended in light of
                                  28   my rulings below with respect to preemption, the parties shall meet and confer and submit an
                                       agreed-to revised definition of the certified Subclasses.
                                                                                         14
                                   1   party’s favor. Anderson v. Liberty Lobby, 477 U.S. 242, 257 (1986).

                                   2          On summary judgment, the court draws all reasonable factual inferences in favor of the

                                   3   non-movant. Id. at 255. In deciding the motion, “[c]redibility determinations, the weighing of the

                                   4   evidence, and the drawing of legitimate inferences from the facts are jury functions, not those of a

                                   5   judge.” Id. However, conclusory and speculative testimony does not raise genuine issues of fact

                                   6   and is insufficient to defeat summary judgment. See Thornhill Publ’g Co., Inc. v. GTE Corp., 594

                                   7   F.2d 730, 738 (9th Cir. 1979).

                                   8          B.      Truthful, Non-Misleading Speech
                                   9          Post argues that it is undisputed that the majority of the Challenged Statements – standing

                                  10   alone and not considering the level of added sugar in the Products – are true because they disclose

                                  11   that “healthy ingredients” that are in the Products. Post next argues that the Challenged

                                  12   Statements “are not even arguably misleading because they cannot be read to convey any message
Northern District of California
 United States District Court




                                  13   about the healthiness of added sugar,” but even “if the statements could be found to speak

                                  14   indirectly about the healthiness of added sugar by speaking indirectly about the healthiness of

                                  15   Post’s cereals, they communicated a constitutionally protected viewpoint based on mainstream

                                  16   science—namely, that nutrient-dense cereal containing some added sugar can be part of a healthy

                                  17   diet.” Post MSJ [Dkt. No. 163] at 11. Acknowledging both that the First Amendment does not

                                  18   protect misleading advertisements and that whether speech is misleading is generally a question of

                                  19   fact, Post nevertheless contends that whether the Challenged Statements “fall[] beyond the

                                  20   protection of the First Amendment” is a legal question I should address at this juncture. Id. at 12.

                                  21          At base, Post contends that the Challenged Statements cannot be considered misleading

                                  22   and are constitutionally protected because they conveyed “important, truthful information about

                                  23   specific ingredients and nutritional attributes that consumers had a compelling interest in receiving

                                  24   and did not,” standing alone, “make a claim about the healthiness of the cereal as a whole.” Id. at

                                  25   13. It argues that such truthful statements are protected even if they could be considered

                                  26   misleading by a jury when considered with other information disclosed or not disclosed about the

                                  27   Products. But its position rests only on inapposite, out-of-circuit authority addressing government

                                  28
                                                                                        15
                                   1   restrictions on speech, not generally applicable consumer protection statutes.12 In the Ninth

                                   2   Circuit, and as recognized by the California Supreme Court, California’s consumer protection

                                   3   statutes “prohibit ‘not only advertising which is false, but also advertising which [,] although true,

                                   4   is either actually misleading or which has a capacity, likelihood or tendency to deceive or confuse

                                   5   the public.’” Williams v. Gerber Products Co., 552 F.3d 934, 938 (9th Cir. 2008) (quoting Kasky

                                   6   v. Nike, Inc., 27 Cal.4th 939, 951 (2002)).

                                   7          Post also argues that its truthful statements cannot be challenged on the basis that the

                                   8   added sugar in the Products makes those statements misleading because “mainstream science

                                   9   supports” its view that Post’s cereals are “healthy” despite the added sugar. Post MSJ at 17-18.

                                  10   However, plaintiffs have ample, albeit disputed, evidence that the Products are not “healthy” given

                                  11   the amounts of added sugar in them and considering consumer habits regarding serving size and

                                  12   frequency of consumption.13
Northern District of California
 United States District Court




                                  13          Post’s position that to survive summary judgment plaintiffs need to establish that Post’s

                                  14

                                  15
                                       12
                                         The focus of each of the cases is the application of the Supreme Court’s Central Hudson test for
                                       regulations on commercial speech. In Ocheesee Creamery LLC v. Putnam, 851 F.3d 1228 (11th
                                  16   Cir. 2017), the court addressed whether the state could prohibit a dairy from advertising its “skim
                                       milk products” because they did not contain vitamin A. Applying the Central Hudson test, the
                                  17   Eleventh Circuit rejected the idea that misleading speech, subject to regulation under Central
                                       Hudson, could be defined as anything “inconsistent with the state’s preferred definition.” Id. at
                                  18   1238. The case here does not address any state action other than the general application of
                                       California’s consumer protection statutes to allegedly misleading speech. Similarly, in Dunagin v.
                                  19   City of Oxford, Miss., 718 F.2d 738 (5th Cir. 1983), the Fifth Circuit rejected the idea that a state
                                       can outright ban commercial speech that may not “tell the whole truth” about a product in light of
                                  20   the “policy” to generally “leave it to the public to cope for themselves with Madison Avenue
                                       panache and hard sells.” Id. at 750. The Fifth Circuit, nonetheless, concluded that the state’s ban
                                  21   on billboard’s advertising alcohol satisfied the Central Hudson test and passed constitutional
                                       muster. Id.; see also Intl. Dairy Foods Ass'n v. Boggs, 622 F.3d 628, 637 (6th Cir. 2010) (where
                                  22   science was unsettled, a proposed label statement could not be considered “inherently misleading”
                                       as a matter of law and, therefore, application of remaining Central Hudson factors was necessary).
                                  23   Post implicitly concedes that these cases are inapposite by never discussing the Central Hudson
                                       factors, so central to the cases discussed above, in the case at bar.
                                  24   13
                                          Post’s reliance on cases challenging FDA attempts to ban or rewrite labels is similarly
                                  25   unhelpful. Those cases apply the Central Hudson test and District of Columbia circuit authority
                                       balancing restrictions on commercial speech with compelled speech concerns. The analyses in
                                  26   those cases are not helpful to my resolution of the questions before me. See, e.g., All. for Nat.
                                       Health U.S. v. Sebelius, 786 F. Supp. 2d 1, 24 (D.D.C. 2011) (applying Central Hudson and
                                  27   rejecting FDA’s attempted rewrite of a label disclaimer, because “[w]here the evidence supporting
                                       a claim is inconclusive, the First Amendment permits the claim to be made; the FDA cannot
                                  28   require a disclaimer that simply swallows the claim.”); Whitaker v. Thompson, 248 F. Supp. 2d 1,
                                       11 (D.D.C. 2002) (addressing FDA prohibitions on label claims).
                                                                                         16
                                   1   cereals are unhealthy due to their sugar content based on “undisputed and settled science” is

                                   2   without support. The Ninth Circuit has been quite clear that plaintiffs need not do more than what

                                   3   they have here in opposing summary judgment, creating a material issue of fact that the Products

                                   4   are unhealthy given the amount of added sugar. Sonner v. Schwabe N.A., Inc., 911 F.3d 989,

                                   5   992–93 (9th Cir. 2018). It reversed a district court that had required “not only producing

                                   6   affirmative expert evidence” but also evidence “foreclos[ing] any possibility” that defendant’s

                                   7   products “provided the labeled benefits.” Id. at 992. By doing so, the district court “elevated

                                   8   [plaintiffs’] burden well beyond what is usually required to defeat summary judgment.” Id. The

                                   9   Ninth Circuit emphasized:

                                  10                  [a]gain, a plaintiff need only show a triable issue of material fact to
                                                      proceed to trial, [] not foreclose any possibility of the defendant’s
                                  11                  success on the claims. At trial, undoubtedly each party will seek to
                                                      undermine the scientific bases underlying the opinion of the opposing
                                  12                  party’s expert. Those arguments, however, go to the weight that the
Northern District of California
 United States District Court




                                                      fact-finder should give to the evidence, an inquiry that is not proper
                                  13                  at the summary judgment stage.
                                  14   Id. at 992-93. Neither the First Amendment nor Article I of the California Constitution require

                                  15   plaintiffs to do more at this juncture to survive summary judgment on their consumer protection

                                  16   claims. See also Korolshteyn v. Costco Wholesale Corp., 755 Fed. Appx. 725, 726 (9th Cir. 2019)

                                  17   (unpublished) (rejecting district court’s “tougher, conclusive standard, holding that the existence

                                  18   of scientific studies supporting the alleged benefits of the product precluded the appellants from

                                  19   conclusively proving falsity in the appellees’ product labeling”).

                                  20          C.      Preemption
                                  21          As both parties know, on extensive and highly contested briefing over two rounds of

                                  22   motions to dismiss, I accepted some of Post’s preemption arguments agreeing that some of

                                  23   plaintiffs’ claims as to specific Challenged Statements were preempted under the Nutrition

                                  24   Labeling and Education Act (NLEA), 21 U.S.C. § 343-1(a)(4)-(5). Dkt. 88 at 12-22; Dkt. 116 at

                                  25   10-16. Re-raising a defense Post asserted and argued in both of its motions to dismiss, Post argues

                                  26   on summary judgment that seven of the Challenged Statements are preempted by federal law.

                                  27          Plaintiffs note that I considered and rejected a preemption defense with respect to three of

                                  28   the re-challenged statements at the motion to dismiss stage and contend that holding should be
                                                                                        17
                                   1   considered law of the case. They also argue, with respect to each of the seven statements

                                   2   identified in Post’s motion for summary judgment, that Post should not be able to re-raise the

                                   3   preemption defense because it has not shown that reconsideration is appropriate under Civil Local

                                   4   Rule 7-9. Oppo. MSJ at 16-17. Given plaintiffs’ broad attack on 45 different Challenged

                                   5   Statements on 31 different varieties of Products, and recognizing that Post had limited space to

                                   6   raise and discuss every meritorious preemption challenge at the motion to dismiss stage, I will

                                   7   consider each of the preemption challenges raised in its motion for summary judgment.

                                   8                   1.    Implied Nutrient Claims
                                   9          Post argues that the following Challenged Statements are preempted, FDA-authorized

                                  10   implied nutrient content claims:

                                  11          • Bran Flakes: “CONTAINS DIETARY FIBER to Help Maintain Digestive Health.”

                                  12          • Bran Flakes: “Whole grains provide fiber and other important ingredients to help keep
Northern District of California
 United States District Court




                                  13          you healthy. Diets rich in whole grain foods and other plant foods, and low in total fat,

                                  14          saturated fat and cholesterol, may help reduce the risk of heart disease and some cancers.

                                  15          Post Bran Flakes provides 21g whole grain per serving, that’s 44% of your day’s whole

                                  16          grains!”

                                  17          • Raisin Bran: “Post Raisin Bran has 8g of natural fiber, making it an Excellent Source.

                                  18          Fiber is good for digestive health.”

                                  19          • Honey Bunches of Oats Greek: “WHOLESOME NUTRITION: 5g of protein and 33g

                                  20          of whole grain per serving, that’s over 2/3 of your day’s whole grain”

                                  21          • Honey Bunches of Oats Granola (Honey Roasted, Cinnamon, and Raspberry varieties):

                                  22          “With 3g of fiber and 34g of whole grain per serving, it’s the perfect combination of

                                  23          wholesome goodness and honey-sweet crunch that everyone in your entire family will

                                  24          love.”

                                  25          • Alpha-Bits: “ALPHA-BITS IS A GOOD SOURCE OF NUTRIENTS THAT ARE

                                  26          BUILDING BLOCKS FOR YOUR CHILD’S DEVELOPING BRAIN: -IRON helps

                                  27          deliver oxygen to the brain & body -ZINC helps brain & body cells grow and develop -B

                                  28          VITAMINS B1, B2, B6, & B12 help support a healthy nervous system”
                                                                                       18
                                   1   MSJ at 19-20. Post points out that for each Challenged Statement, plaintiffs omitted the

                                   2   underlined language that demonstrates these statements are protected implied nutrient claims.

                                   3          As explained in my June 2017 Order on the first motion to dismiss, an implied nutrient

                                   4   content claim “[d]escribes the food or an ingredient therein in a manner that suggests that a

                                   5   nutrient is absent or present in a certain amount (e.g., ‘high in oat bran’)” and might also suggest

                                   6   that the food is compatible with a healthy or nutritional diet because of its nutrient content. Dkt.

                                   7   No. at 88 at 14-15; see also March 2018 Order [Dkt. No. 116] at 8; 21 C.F.R. § 101.13(b)(2)(i)-

                                   8   (ii). In my March 15, 2018 Order on the second motion to dismiss, I noted in determining whether

                                   9   an implied nutrient claim has been made, the court must consider the context of where the

                                  10   challenged claim is made; while the “magic words” that might create an implied nutrient claims do

                                  11   not “need to be directly adjacent to the discussion of a nutrient to create an implied nutrient

                                  12   content claim, [] there must be connection given the words, their placement, and their context,”
Northern District of California
 United States District Court




                                  13   analyzing whether the nutrient statement is “connected by context to the other representations.”

                                  14   March 2018 Order [Dkt. 116] at 12. For example, I rejected plaintiffs’ attempt to excise “excellent

                                  15   source of fiber” from a paragraph that was wholly “focused on ‘fiber’ and that the product is an

                                  16   ‘excellent source’ of that fiber. Plaintiffs cannot excise the ‘excellent source’ of fiber, which is

                                  17   integral to the whole paragraph about fiber, to avoid preemption as an implied nutrient content

                                  18   statement.” Id.

                                  19          I rejected Post’s argument that the two Bran Flakes statements above, as well as the Raisin

                                  20   Bran statement, were implied nutrient content claims because those statements did not (upon my

                                  21   initial review) appear to be connected to “statements about the contents of the products at issue,

                                  22   much less an implication that the products at issue contain specific levels (or healthful levels of

                                  23   specific nutrients).” Id. at 16. I was wrong because I failed to consider the underlined text excised

                                  24   by plaintiffs. Viewing the language above, including the underlined language that plaintiffs do not

                                  25   dispute appears as part of the same phrase or in the same clause as the Challenged Statements,

                                  26   each of the three statements implies something specific about the levels or healthfulness of the

                                  27   nutrients identified (fiber and whole grains). They are, therefore, protected implied nutrient claims

                                  28   and subject to preemption under NELA.
                                                                                         19
                                   1            Turning to the phrases that I have not already considered on the Honey Bunches of Oats

                                   2   (HBO) and Alpha-Bits Products, plaintiffs do not dispute that the underlined language establishes

                                   3   implied nutrient claims because each of them discloses the actual content of nutrients in the

                                   4   Products. Instead, plaintiffs complain that Post originally challenged these statements as mere

                                   5   puffery and asked me not to consider the surrounding, factual context. Perhaps. But looking to

                                   6   the question before me now, “Wholesome Nutrition” on the HBO Products is clearly followed by

                                   7   relevant and connected text identifying the amounts of protein and whole grains per serving.

                                   8   Oppo. to MSJ at 19. Wholesome Nutrition, as used in this context, is an implied nutrient content

                                   9   claim.

                                  10            Similarly, the phrase “[w]ith 3g of fiber and 34g of whole grain per serving, it’s the perfect

                                  11   combination of wholesome goodness and honey-sweet crunch that everyone in your entire family

                                  12   will love” on the HBO Products is the explicit disclosure of specific amounts of nutrients that
Northern District of California
 United States District Court




                                  13   turns “wholesome goodness” into part of the implied nutrient content claim. The Alpha-Bits

                                  14   Challenged Statement, when read in full and in context, discloses the basis for the “good source”

                                  15   of nutrients claims because the iron, zinc, and B vitamins are identified immediately following the

                                  16   good source claim. Id.14

                                  17            These six Challenged Statements are implied nutrient claims that are protected by NELA

                                  18   and its regulations and are not actionable as part of plaintiffs’ false or misleading claims.

                                  19                   2.      Health Claim
                                  20            Post also argues that the claim on a number of Honey Bunches of Oats products is a

                                  21   preempted health claim: “Heart Healthy - Diets low in saturated fat and cholesterol, and as low as

                                  22   possible in trans fat, may reduce the risk of heart disease.” Plaintiffs admit that the underlined

                                  23   language is a health claim, that was considered and approved by the FDA under the FDA

                                  24   Modernization Act (FDAMA), 21 U.S.C. § 343(r)(3)(C). Oppo. at MSJ at 20. But they omitted

                                  25

                                  26   14
                                         Plaintiffs’ attempt to characterize this Challenged Statement as a structure function claim – a
                                  27   differently regulated claim that must be truthful and not misleading, Oppo. to MSJ at 19 – does not
                                       help them. Plaintiffs do not contest that “good source of nutrients that are building blocks for your
                                  28   child’s developing brain,” specifically identifying iron, zinc, and B vitamins, is itself or in
                                       conjunction with other unidentified statements false or misleading.
                                                                                         20
                                   1   the underlined text from the Challenged Statement and want to challenge only the use of “Heart

                                   2   Healthy” and the heart image on the Product’s package.

                                   3              Post contends that the Heart Healthy statement must be considered along with the

                                   4   remaining language and should be considered part of the authorized health claim. Plaintiffs

                                   5   counter that because the words “Heart Healthy” were not approved by the FDA, those words

                                   6   cannot be considered an authorized claim under FDAMA but instead is an unauthorized health

                                   7   claim under 21 C.F.R. § 101.14(e).

                                   8              I agree with Post that simply leading with “heart healthy” as a summary but then directing

                                   9   the reader to the express language approved by the FDA for a permissible health claim is a

                                  10   preempted health claim. The same conclusion was reached where a court considered packaging

                                  11   that combined “‘heart healthy’ statements and images of hearts with the claim that ‘diets rich in

                                  12   whole grain foods and other plant foods and low in saturated fat and cholesterol may help reduce
Northern District of California
 United States District Court




                                  13   the risk of heart disease.’” In re Quaker Oats Labeling Litig., C 10-0502 RS, 2012 WL 1034532,

                                  14   at *3 (N.D. Cal. Mar. 28, 2012). In Quaker Oats, the Hon. Richard Seeborg considered FDA

                                  15   approved language with the use of “heart healthy” or a heart graphic. He explained that the FDA

                                  16   regulation (21 C.F.R. § 101.14(d)(2)(iv)) expressly provides for a reference statement directing

                                  17   the consumer to further information located elsewhere on the packaging. Accordingly, he found

                                  18   that while “heart healthy” was not shown directly next to the FDA approved health claim

                                  19   language, that was not a problem and claims using all of the relevant language were preempted. Id.

                                  20   at *3.15

                                  21              The Challenged Statements identified by Post, when read in context with the language that

                                  22   directly surrounds them, are preempted and may not form the basis of plaintiffs’ false and

                                  23   misleading claims in this case.

                                  24

                                  25

                                  26   15
                                         In Hadley v. Kellogg Sales Co., 16-CV-04955-LHK, 2019 WL 3804661 (N.D. Cal. Aug. 13,
                                  27   2019), the court declined to find health claims preempted as approved FDAMA claims where the
                                       language on the packing was missing significant, materials words from the exact language
                                  28   approved by the FDA. Id. at *21. Plaintiffs do not argue that is the case here and admit the
                                       underlined language is an approved FDAMA claim.
                                                                                        21
                                              D.      Lack of Evidence Supporting Any Remedy
                                   1
                                              Separately, Post argues that plaintiffs “lack evidence” that would entitle them to injunctive
                                   2
                                       or monetary relief and, therefore, summary judgment should be granted in its favor.
                                   3
                                                      1.      Injunctive Relief
                                   4
                                              Post argues, first, that plaintiffs lack standing to seek injunctive relief because there is no
                                   5
                                       likelihood that either plaintiff will be in danger of buying Post’s Products in the future as a result
                                   6
                                       of false or misleading statements that these plaintiffs now realize are allegedly false or misleading.
                                   7
                                       The Ninth Circuit has identified two circumstances where plaintiffs in false or misleading labeling
                                   8
                                       cases may seek injunctive relief: (i) where plaintiffs “would like to” buy the product again but
                                   9
                                       “will not” because they “will be unable to rely on the product’s advertising or labeling” without an
                                  10
                                       injunction; or (ii) where the consumer “might purchase the product in the future” because they
                                  11
                                       “may reasonably, but incorrectly, assume the product was improved.” See Davidson v. Kimberly-
                                  12
Northern District of California




                                       Clark Corp., 889 F.3d 956, 970 (9th Cir. 2018).
 United States District Court




                                  13
                                              Post characterizes the deposition testimony from plaintiffs Krommenhock and Hadley as
                                  14
                                       falling outside Davidson, because both admitted that they would never buy Post cereal again given
                                  15
                                       the Products’ high added sugar content. MSJ at 22-23. Plaintiffs respond that while Hadley
                                  16
                                       testified in his deposition in this case that he “didn’t know” if he would purchase the cereals again
                                  17
                                       given their high sugar content (MSJ Ex., 18 at 344), in the case he filed against Kellogg Hadley
                                  18
                                       indicated it was “possible” he’d purchase high sugar content cereals again. Oppo. to MSJ, Ex. 17
                                  19
                                       at 217.16 Plaintiffs also rely on the assertion in their Second Amended Complaint that if they
                                  20
                                       could be assured the cereals were properly labelled, plaintiffs would consider purchasing Post
                                  21
                                       cereals again. SAC ¶ 120. Given these two sources, plaintiffs argue that Hadley’s intent to
                                  22
                                       purchase Post’s products in the future creates a question of fact and provides the minimal showing
                                  23
                                       to demonstrate standing under Davidson.
                                  24
                                              Considering Hadley’s ambiguous testimony, his future intent can be explored at trial.
                                  25
                                       Post-trial, on a full record, I can determine what injunctive relief might be appropriate and whether
                                  26
                                  27

                                  28
                                       16
                                         Plaintiffs do not rebut or otherwise address Post’s characterizations regarding Krommenhock’s
                                       deposition testimony that she does not intend to purchase Post cereals in the future.
                                                                                        22
                                   1   Hadley has standing to seek that relief.17

                                   2                   2.      Monetary Relief
                                   3            Post also argues that plaintiffs “lack evidence to support money relief” and summary

                                   4   judgment should, therefore, be granted in their favor. This argument, however, hinges entirely on

                                   5   Post’s challenges to plaintiffs’ proposed classwide damages models and application of those

                                   6   models by plaintiffs’ experts Steven Gaskin and Colin Weir. Dkt. No. 175-1. For the reasons

                                   7   discussed below, plaintiffs’ Consumer Impact Model adequately fits their theory of the case and is

                                   8   an acceptable method of proving classwide damages or restitution. Therefore, Post’s argument

                                   9   fails.

                                  10            E.      Punitive Damages
                                  11            Finally, Post argues it is entitled to judgment on plaintiffs’ claim for punitive damages

                                  12   under plaintiffs’ CLRA claim. California allows punitive damages only for wrongdoing that is
Northern District of California
 United States District Court




                                  13   shown by clear and convincing evidence to be fraudulent or “despicable.” Cal. Civ. Code §

                                  14   3294(a), (c). Post contends that because of the debate in the scientific community concerning

                                  15   whether nutrient-rich but sugar-heavy products like Post’s are nonetheless “healthy,” plaintiffs

                                  16   will not be able to make their heightened showing that Post’s conduct in marketing its Products

                                  17   was intentionally wrong or despicable. Post notes that in the case against Kellogg, Judge Koh

                                  18   reached this issue on summary judgment and concluded that plaintiffs in her case did not raise an

                                  19   issue of material fact on punitive damages under the CLRA where their expert (Dr. Robert Lustig,

                                  20   one of plaintiffs’ experts here) admitted that: (1) he could not identify one study finding that

                                  21   cereal consumption increases the risk of coronary heart disease, diabetes, or obesity; (2) his view

                                  22   on the dangers of consuming added sugar to heart health (referring to heart disease) is a minority

                                  23   view; and (3) his opinion about the dangers of consuming added sugar to heart health “is not the

                                  24   majority view of researchers.” Hadley v. Kellogg Sales Co., 16-CV-04955-LHK, 2019 WL

                                  25

                                  26   17
                                          Post’s argument that injunctive relief is unnecessary because it adequately discloses its added
                                  27   sugar content (or will disclose it adequately in the future) will not be considered at this juncture.
                                       Whether past or current disclosures suffice to negate what may otherwise be false or misleading
                                  28   statements regarding the healthiness of Post’s cereals should be determined, if necessary,
                                       following the jury’s verdict.
                                                                                          23
                                   1   3804661, at *16 (N.D. Cal. Aug. 13, 2019) (Hadley II).

                                   2          I will not reach this issue now. Given the dispute between the experts about the state of the

                                   3   science, the question of Post’s own knowledge of and reaction to the science at different points in

                                   4   time, and Post’s reasons for using the amounts of sugar it does in its Products, I conclude that

                                   5   whether plaintiffs can satisfy the heightened fraud or malice standard for punitive damages under

                                   6   the CLRA should be determined by the jury.

                                   7          Post’s motion for summary judgment is GRANTED to the limited extent that the seven

                                   8   preempted implied nutrient and health claims identified above are not independently actionable as

                                   9   Challenged Statements. The motion is DENIED in all other respects.

                                  10   III.   POST’S MOTION TO EXCLUDE GASKIN AND WEIR
                                  11          As noted above, a significant argument in support of Post’s opposition to class certification

                                  12   as well as its motion for summary judgment is that the economic models proposed by two of
Northern District of California
 United States District Court




                                  13   plaintiffs’ experts, Stephen P. Gaskin and Colin B. Weir, are inherently faulty, do not “fit”

                                  14   plaintiffs’ theory of the case, and do not capture on a classwide basis plaintiffs’ potentially

                                  15   recoverable damages or restitution. Post does not challenge the qualifications of either expert but

                                  16   attacks the design of the conjoint and demand surveys they utilized and argues that the results

                                  17   either are unreliable or measure unrecoverable damages/restitution.

                                  18          A.      Gaskin
                                  19          Steven P. Gaskin is a principal with Applied Marketing Science, Inc. (“AMS”), a market

                                  20   research and consulting firm. Gaskin Expert Report (Dkt. No. 155-10) ¶ 1. He developed two

                                  21   survey-based models to assess classwide impact and damages/restitution.

                                  22          Consumer Impact Model/Price Premia – Conjoint Analyses. Gaskin was asked by counsel

                                  23   for plaintiffs to design, conduct, and analyze market research surveys and analyses that would

                                  24   enable him to assess the price premia resulting from the Challenged Statements on specific boxes

                                  25   of Post cereals and granola. Id. ¶ 8. To do that, Gaskin conducted nine conjoint surveys to

                                  26   estimate “the price premia (measured in dollars and/or percentage terms) caused by the presence

                                  27   of the affirmative misrepresentations on boxes of Post Great Grains, Honey Bunches of Oats

                                  28   Regular, Whole Grain, and Granola, Raisin Bran, Bran Flakes, Honeycomb, Alpha-Bits, and
                                                                                         24
                                   1   Waffle Crisp, meaning the difference in the value of these cereals or granola with the affirmative

                                   2   misrepresentations compared to the value of these cereals or granola without the affirmative

                                   3   misrepresentations.” Id. ¶ 50. The resulting price premia, for each alleged misrepresentation, on

                                   4   each of the Products tested by Gaskin, ranged from $0.00 to $0.51. Id. ¶ 48.

                                   5          Advantage Realized Model/Change in Demand – Demand Modeling Surveys. Gaskin also

                                   6   designed, conducted, and analyzed two market research surveys to enable him to test the effect of

                                   7   omission of information regarding the dangers of added sugar consumption on the Great Grains

                                   8   and Honey Bunches of Oats Products, and, thereby, on consumers’ purchases during the relevant

                                   9   period. He concludes, as to the Demand Modeling Surveys and omitted information, that:

                                  10                  The survey results indicated that Great Grains customers would have
                                                      consumed, on average, 26.3% less Great Grains and Honey Bunches
                                  11                  of Oats customers would have consumed, on average, 28.1% less
                                                      Honey Bunches of Oats had they been aware of the omitted
                                  12                  information. The percentage I calculated is applicable across all
Northern District of California
 United States District Court




                                                      varieties of Great Grains and Honey Bunches of Oats cereal at issue
                                  13                  in the class. Moreover, given the similarity of the results, and their
                                                      high statistical significance, I believe it is reasonable to assume that a
                                  14                  similar change in demand would apply to the remaining Class
                                                      products. To be conservative, I would estimate the demand change for
                                  15                  the remaining products as the lower of the two survey results, i.e., the
                                                      26.3% observed with respect to Great Grains.
                                  16
                                       Gaskin Report ¶72.
                                  17
                                              B.      Weir
                                  18
                                              Colin B. Weir is Vice President at Economics and Technology, Inc. (“ETI”), a research
                                  19
                                       and consulting firm specializing in economics, statistics, regulation and public policy. Weir
                                  20
                                       Expert Report (Dkt. No. 155-12) at 1. Weir was retained to “ascertain whether it would be
                                  21
                                       possible to determine damages on a class-wide basis using evidence common to Class members,
                                  22
                                       and, if so, to provide a framework for the calculation of damages suffered by the class as a result
                                  23
                                       of the allegedly false and misleading Claims.” Id. ¶ 5.
                                  24
                                              Weir worked with Gaskin to develop both sets of Gaskin’s surveys. Relying on the survey
                                  25
                                       results, he then calculated total price premium damages. He concluded:
                                  26
                                                      If Plaintiffs successfully establish liability for all claims and all
                                  27                  products during the time periods shown above in Table 2, total price
                                                      premium damages would be $69,316,353.92.
                                  28
                                                                                         25
                                   1   Weir Report ¶ 65.

                                   2          Weir also estimated the reduction in demand if certain alleged misrepresentations had not

                                   3   been made:

                                   4                  The Gaskin Declaration sets forth the results of the demand model
                                                      performed by Gaskin. Gaskin has identified that consumers would
                                   5                  have consumed at least 26.3% less Great Grains and 28.1% less
                                                      Honey Bunches of Oats had a disclaimer been made.54,55 Gaskin has
                                   6                  affirmed that these factors "appl[y] across all varieties of Great Grains
                                                      and Honey Bunches of Oats cereal at issue in the class. Moreover,
                                   7                  given the similarity of the results, and their high statistical
                                                      significance, I believe it is reasonable to assume that a similar change
                                   8                  in demand would apply to the remaining Class products. To be
                                                      conservative, I would estimate the demand change for the remaining
                                   9                  products as the lower of the two survey results, i.e., the 26.3%
                                                      observed with respect to Great Grains."
                                  10
                                       Id., ¶ 69. Using the most conservative percentage figure, and Post’s sales data, Weir determined
                                  11
                                       that the Change in Demand Damages if plaintiffs are successful on their claims is
                                  12
Northern District of California




                                       $140,417,315.41. Id. ¶ 73.
 United States District Court




                                  13
                                              C.      Gaskin’s Conjoint Survey and Weir’s Calculations to Establish Price Premia
                                  14                  and Classwide Damages/Restitution
                                  15          Post moves to exclude the Gaskin conjoint study, price premia determinations, and Weir’s

                                  16   resulting calculations because: (i) the conjoint surveys and model do not “fit” plaintiffs’ theory of

                                  17   liability; (ii) the surveys make no attempt to prove classwide impact, they just assume it; (iii)

                                  18   Weir’s damages calculations are unreliable; and (iv) the surveys measure consumers’ willingness

                                  19   to pay, not market price which are distinct concepts.

                                  20                  1.      Fit
                                  21          Both sides recognize that, as part of the predominance inquiry under Rule 23, plaintiffs

                                  22   must demonstrate that “damages are capable of measurement on a classwide basis.” Comcast

                                  23   Corp. v. Behrend, 569 U.S. 27, 34 (2013).18 Plaintiffs must present a damages model consistent

                                  24

                                  25
                                       18
                                          The questions of whether there is the required fit under Comcast and whether an expert’s
                                       opinion should be excluded under Daubert are distinct. See Hadley I, 324 F. Supp. 3d at 1106
                                  26   (“whether Gaskin’s proposed conjoint analysis is sufficiently reliable from a methodological
                                       standpoint—and therefore admissible under Daubert—is a different issue from whether the
                                  27   conjoint analysis satisfies Comcast.”). Post challenges the fit of Gaskin’s model and Weir’s
                                       calculations as part of its opposition to Class Certification and as a separate ground in support of
                                  28   its motion for summary judgment; I will consider both the Comcast challenge and the more typical
                                       Daubert/reliability challenges on Post’s motion to exclude.
                                                                                         26
                                   1   with their theory of liability – that is, a damages model measuring “only those damages

                                   2   attributable to that theory.” Id. at 35. “Calculations, need not be exact,” but “at the class-

                                   3   certification stage (as at trial), any model supporting a ‘plaintiff's damages case must be consistent

                                   4   with its liability case.’” Id. (quoting ABA Section of Antitrust Law, Proving Antitrust Damages:

                                   5   Legal and Economic Issues 57, 62 (2d ed. 2010)). Significant to the claims asserted here,

                                   6   “[r]estitution under the UCL and FAL ‘must be of a measurable amount to restore to the plaintiff

                                   7   what has been acquired by violations of the statutes, and that measurable amount must be

                                   8   supported by evidence.’” Pulaski & Middleman, LLC v. Google, Inc., 802 F.3d 979, 988 (9th Cir.

                                   9   2015).

                                  10            Post argues that there is no Comcast fit here. It contends that because plaintiffs challenge

                                  11   only the implication of healthiness from the Challenged Statements, plaintiffs cannot challenge the

                                  12   many other truthful or non-actionable statements on the Products. It also asserts that the model
Northern District of California
 United States District Court




                                  13   fails because plaintiffs’ experts did not try and isolate and test the Challenged Statements separate

                                  14   and apart from the value of the unchallenged or truthful statements. But its argument overreaches.

                                  15   The question under California law is whether the Challenged Statements are false or misleading to

                                  16   an objective reasonable consumer. See, e.g., Williams v. Gerber Products Co., 552 F.3d 934, 938

                                  17   (9th Cir. 2008). Plaintiffs’ Consumer Impact Model assumes that is true, which is an appropriate

                                  18   starting point for a damages model (especially one in support of class certification). See, e.g.,

                                  19   Hadley I., 324 F. Supp. 3d at 1106 (accepting Gaskin’s similarly-designed conjoint analyses

                                  20   model as sufficiently fitting plaintiffs’ theory).

                                  21                   2.      Methodology Challenges
                                  22            The design, structure, and methodology Gaskin used to conduct the analysis in support of

                                  23   the Consumer Impact Model also fits plaintiffs’ theory of damages. Similar conjoint surveys and

                                  24   analyses have been accepted against Comcast and Daubert challenges by numerous courts in

                                  25   consumer protection cases challenging false or misleading labels. See, e.g., Hadley I, 324 F. Supp.

                                  26   3d at 1107 (collecting cases).19

                                  27

                                  28
                                       19
                                         Despite relying heavily on Judge Koh’s opinion in Hadley I excluding Gaskin’s “demand
                                       realized model,” Post never addresses why Gaskin’s consumer impact model/conjoint survey
                                                                                     27
                                   1          Post’s many arguments regarding Gaskin’s methodology go to weight and not

                                   2   admissibility. For example, it alleges that Gaskin failed to account for the placement of the

                                   3   Challenged Statements surveyed on the actual labels and failed to account for or otherwise test

                                   4   unchallenged or truthful statements. It argues that the reasonable consumer would not have been

                                   5   misled by Challenged Statement X because the reasonable consumer would have relied on

                                   6   Unchallenged Statement Y instead and that the reasonable consumer would not have been

                                   7   influenced by the fact the Product contains a significant amount of sugar because the reasonable

                                   8   consumer values “whole grains”. Its challenges go to the weight, not admissibility, of the

                                   9   Consumer Impact Model. Post can argue these points at trial as a method of defeating an award or

                                  10   reducing the amount of damages/restitution awarded. See, e.g., Hadley I, 324 F. Supp. 3d at 1108

                                  11   (rejecting challenge that conjoint analysis failed to use actual labels or adequately identify actual

                                  12   ingredients, as in the Ninth Circuit, such criticisms about methodology, including a survey’s
Northern District of California
 United States District Court




                                  13   “fail[ure] to replicate real world conditions,” “go to the weight of the survey rather than its

                                  14   admissibility.”). Its arguments that Gaskin’s conjoint surveys and Weir’s analysis fail to prove

                                  15   classwide impact because they did not take into account changes in pricing or consumers’

                                  16   willingness to pay price premia over time or location similarly go to the weight not admissibility

                                  17   of the Consumer Impact Model.

                                  18          Post separately challenges Weir’s calculations as unreliable because Weir did not match

                                  19   “sales to labels,” as he did not independently verify which labels were on which Products at which

                                  20

                                  21

                                  22   analysis here differs from the one accepted by Judge Koh in Hadley I. Instead, it relies on
                                       inapposite cases. See, e.g., Townsend v. Monster Bev. Corp., 303 F. Supp. 3d 1010, 1049 (C.D.
                                  23   Cal. 2018) (rejecting survey that did not suggest materiality for challenged statements and suffered
                                       from focalism bias among other defects); In re 5-Hour Energy Mktg. and Sales Practices Litig.,
                                  24   2017 WL 2559615, at *10 (C.D. Cal. June 7, 2017) (rejecting damages model that used improper
                                       proxy for consumer value or restitution with respect to misrepresented feature and failed to
                                  25   account for value of other features); In re ConAgra Foods, Inc., 90 F. Supp. 3d 919, 1031 (C.D.
                                       Cal. 2015) (questioning design of conjoint analysis where survey did not adequately connect
                                  26   “100% Natural” claim to no-GMO theory, but nonetheless accepting the damages model that
                                       utilized the conjoint surveys plus a hedonic regression analysis); In re NJOY, Inc. Consumer Class
                                  27   Action Litig., 120 F. Supp. 3d 1050, 1122 (C.D. Cal. 2015) (rejecting analysis that failed to
                                       account for market pricing); Apple, Inc. v. Samsung Elecs. Co., Ltd., 11-CV-01846-LHK, 2014
                                  28   WL 976898, at *12 (N.D. Cal. Mar. 6, 2014) (inadequate showing of price premia to support
                                       injunction in patent infringement case).
                                                                                        28
                                   1   times.20 That may provide a basis for Post to argue to the trier of fact that damages or restitution

                                   2   should be reduced or rejected, but it does not undermine the fit or admissibility of the damages

                                   3   model.

                                   4            Finally, Post argues that Gaskin’s analysis and Weir’s dependent conclusions suffer from

                                   5   two significant defects related to market pricing. First, Gaskin’s methodology was incapable of

                                   6   measuring a change in market price because he failed to account for how a drop in demand, once

                                   7   Challenged Statements were removed, would result in a drop in price and/or quantity of Product

                                   8   sold. Second, Gaskin and Weir made no attempt to account for competitors’ actions in the market,

                                   9   which also impacts Product pricing. But see Hadley I, 324 F. Supp. 3d at 1106 (concluding

                                  10   Gaskin’s “conjoint analysis adequately accounts for supply-side factors and does not merely

                                  11   measure demand-side willingness-to-pay,” because the model utilized prices that “mirror” those

                                  12   actually observed in the market and based on actual sales data, and also holds quantity constant).
Northern District of California
 United States District Court




                                  13   Post cites no cases rejecting conjoint analyses for failures to account for these particular issues.

                                  14   While these attacks might be fodder for cross-examination, they are not grounds for exclusion.

                                  15            Post’s motion to exclude Gaskin and Weir’s price premia damages model is DENIED.

                                  16            D.     Gaskin’s Demand Surveys and Weir’s Calculations to Establish Advantage
                                                       Realized
                                  17
                                                Plaintiffs propose a second damages model, the “Advantage Realized Model,” to capture
                                  18
                                       the impacts that flow from Post’s failure to disclose the sugar levels and related unhealthiness of
                                  19
                                       its Products. This omissions-based model rests on two “demand surveys” designed by Gaskin to
                                  20
                                       measure the effect of a “disclosure” to consumers of the Products’ high sugar content and,
                                  21
                                       according to plaintiffs, unhealthiness, using a testing group and a control group. Gaskin Report ¶¶
                                  22
                                       52-53 (“This analysis was designed to determine the effect of the omitted information regarding
                                  23
                                       the dangers of sugar consumption on the demand for Post Great Grains and Honey Bunches of
                                  24
                                       Oats.”).
                                  25
                                                Post moves to exclude this second model, arguing that Gaskin’s demand surveys and
                                  26
                                  27
                                       20
                                  28     Nor could he, according to Post, given the complex distribution chain and the number of
                                       different label variants over time.
                                                                                      29
                                   1   Weir’s calculations based on the theoretical change in demand: (i) measure only impermissible

                                   2   non-restitutionary disgorgement; (ii) rely on a survey design that is unscientific and unreliable;

                                   3   and (iii) propose a “warning” that flagrantly violates the First Amendment (Gaskin attempted to

                                   4   measure how much less cereal Post would have sold if the cereal boxes had included a warning

                                   5   about added sugar’s unhealthiness). My analysis of the first argument is dispositive.

                                   6           Judge Koh rejected a similar survey designed by Gaskin in the Kellogg’s case. She

                                   7   determined that it measured only non-restitutionary disgorgement, which is not recoverable under

                                   8   California’s Unfair Competition Law (UCL) or False Advertising Law (FAL). She explained that

                                   9   the demand surveys attempted to calculate how much money defendant made from products that

                                  10   Gaskin determined class members would not have otherwise purchased if the healthiness

                                  11   representations had not been made or the unhealthiness of sugar had been affirmatively disclosed.

                                  12   The surveys, therefore, did not measure “restitution,” meaning funds secured by Post from class
Northern District of California
 United States District Court




                                  13   members, but non-restitutionary and not-recoverable disgorgement, meaning profits of defendant

                                  14   that did not flow from plaintiffs’ purchases. Hadley I, 324 F. Supp. 3d at 1114 (“the advantage

                                  15   realized model appears to ‘focus[ ]’ solely on Kellogg’s ‘unjust enrichment’—i.e., the additional

                                  16   sales Kellogg gained from its allegedly deceptive omissions— and therefore seems to be capable

                                  17   of providing only a measure for nonrestitutionary disgorgement.”).

                                  18           Plaintiffs argue that Judge Koh’s reasoning about the Advantage Realized Model in

                                  19   Hadley I was erroneous. They claim that she neglected to consider that the model is connected to

                                  20   actual retail sales of products purchased by class members, even though it focuses on Post’s sales.

                                  21   According to plaintiffs, because those sales would not have otherwise occurred if the omitted

                                  22   information had been disclosed, this model accurately captures money that is owed back to

                                  23   plaintiffs.

                                  24           Plaintiffs miss the point. As recognized by Judge Koh in Hadley I, plaintiffs do “not argue

                                  25   that Gaskin’s proposed advantage realized model can be used to measure the loss incurred by the

                                  26   class—as opposed to the benefit gained by Kellogg—due to Kellogg’s allegedly deceptive

                                  27   omissions.” Id. at 1114. Without some connection to the amount of actual loss to actual class

                                  28   members (e.g., what Post gained from the class members that it would not have but for the
                                                                                        30
                                   1   omissions), the appropriate amount of restitution cannot be determined. See Colgan v. Leatherman

                                   2   Tool Group, Inc., 135 Cal. App. 4th 663, 697 (Cal. App. 2d Dist. 2006), as modified on denial of

                                   3   reh'g (Jan. 31, 2006) (“the ‘object of restitution is to restore the status quo by returning to the

                                   4   plaintiff funds in which he or she has an ownership interest.’” (quoting Korea Supply Co. v.

                                   5   Lockheed Martin Corp., 29 Cal.4th 1134, 1149 (2003)).

                                   6          By focusing on sales Post made to consumers who would not have otherwise purchased the

                                   7   Products (had they known the omitted information tested by Gaskin), the Advantage Realized

                                   8   Model ignores that the Products provided some value to the consumers despite the omitted

                                   9   information. It, therefore, is a full refund model of damages; it seeks a refund of the full price of

                                  10   the Products for those misled and injured purchasers. That model has been rejected by numerous

                                  11   courts when proffered in consumer product cases where the product provided some value. See,

                                  12   e.g., Allen v. Conagra Foods, Inc., 331 F.R.D. 641, 673 (N.D. Cal. 2019); see also Chowning v.
Northern District of California
 United States District Court




                                  13   Kohl’s Department Stores, Inc., 735 Fed. Appx. 924, 925, 2018 WL 3016908, at *1 (9th Cir. June

                                  14   18, 2018) (“The proper calculation of restitution in this case is price paid versus value received.

                                  15   Under California law, where a plaintiff obtains value from the product, the proper measure of

                                  16   restitution is ‘the difference between what the plaintiff paid and the value of what the plaintiff

                                  17   received.’” (citation omitted)). By failing to account for the value actually realized by the class

                                  18   members from their purchase of the product, the Advantage Realized Model overstates the amount

                                  19   of restitution that might be owed to class members if plaintiffs prevail. It cannot be relied on to

                                  20   support the motion for class certification or to oppose defendant’s motion for summary judgment.

                                  21          Post’s motion to exclude is DENIED, except to the limited extent that the Advantage

                                  22   Realized Model is not appropriate for and does not capture damages/restitution available to

                                  23   plaintiffs if they prevail. Plaintiffs cannot rely on the Advantage Realized Model for purposes of

                                  24   class certification or to oppose summary judgment. That said, the Consumer Impact Model does

                                  25   fit and is otherwise admissible. That model supports plaintiffs’ motion for class certification and

                                  26   their opposition to Post’s motion for summary judgment on monetary damages.

                                  27   IV.    PLAINTIFFS’ MOTION TO EXCLUDE STROMBOM
                                  28          Turning to an expert Post relies on to dispute the work of Gaskin and Weir, plaintiffs move
                                                                                          31
                                   1   to exclude Bruce Strombom’s opinions. Strombom is an economist who opines that Gaskin and

                                   2   Weir’s Consumer Impact/Price Premia Model: (i) is based on the flawed assumption that supply is

                                   3   perfectly inelastic, causing Gaskin/Weir to overstate price premia; (ii) improperly fails to account

                                   4   for the addition or deletion of the Challenged Statements on the Products; and (iii) did not, but

                                   5   should have, accounted for price variation over time. He adds that Weir’s damages calculations

                                   6   are based on errors and are inaccurate .21

                                   7          Plaintiffs move to exclude these opinions, arguing that: (i) Strombom is unqualified to

                                   8   render opinions on conjoint surveys; (ii) his opinions are based on a “legally-erroneous

                                   9   understanding of the proper measure of damages in this case” and therefore his “supply-side

                                  10   opinion” is wrong as a matter of law and irrelevant; (iii) his opinion depends on unreliable “before

                                  11   and after sales data.” In addition, plaintiffs move to strike Strombom’s opinions on Weir’s

                                  12   “calculation error” and on “ascertainability” generally. MTE Strombom (Dkt. No. 190).
Northern District of California
 United States District Court




                                  13          I need not resolve at this juncture whether Strombom is qualified to opine on conjoint

                                  14   surveys generally and whether he is qualified to criticize Gaskin and Weir conclusions in

                                  15   particular. I similarly do not need to address whether Strombom made errors in his own analyses

                                  16   (which go to weight and not admissibility, as with the majority of Post’s attacks against Gaskin

                                  17   and Weir). I have concluded that the Consumer Impact Model and damages calculations proposed

                                  18   by Gaskin and Weir are sufficient to support class certification and oppose the motion for

                                  19   summary judgment. Strombom was only mentioned twice in connection with Post’s motion to

                                  20   exclude Gaskin and Weir’s Consumer Impact Model (where Post decided to fully argue its

                                  21   challenge to that model) in connection with the rejected arguments about Gaskin’s failure to

                                  22   consider price across time and geographic location. MTE Gaskin & Weir at 15, 16 n.11. These

                                  23   and the other opinions Strombom provides in his Report, if considered, do not change my opinions

                                  24   about the admissibility of Gaskin and Weir’s Consumer Impact Model and are not otherwise

                                  25   relevant to my determinations of the class certification or summary judgment motions.

                                  26
                                  27   21
                                         Plaintiffs also move to exclude Strombom’s opinions regarding deficiencies in the Advantage
                                  28   Realized Model and Weir’s calculations based on that model. However, as that model is not
                                       admissible, I need not reach these arguments.
                                                                                     32
                                   1           With respect to plaintiffs’ objections to Strombom’s criticism that neither Gaskin nor Weir

                                   2   address how class members would be ascertained or damages determined for individual class

                                   3   members, these issues were not argued by Post in opposing class certification. Strombom Report

                                   4   ¶¶ 79-83. They are irrelevant for purposes of resolving the pending substantive motions, as I have

                                   5   determined the class is ascertainable and recognize that there are numerous ways aggregate

                                   6   damages can be fairly apportioned among injured class members if plaintiffs are successful at trial.

                                   7           Plaintiffs’ motion to exclude is DENIED without prejudice. Plaintiffs may, if Strombom

                                   8   intends to testify at trial, make more targeted attacks on Strombom’s qualifications or on the

                                   9   irrelevance of his opinions in limine or at trial.

                                  10   V.      POST’S MOTION TO EXCLUDE SILVERMAN
                                  11           Bruce G. Silverman is an advertising expert retained by plaintiffs to opine on: (i) the

                                  12   impact that advertising has on consumer perceptions regarding the health and wellness benefits of
Northern District of California
 United States District Court




                                  13   consumer products generally; (ii) consumer behavior and decision-making as it relates to labeling

                                  14   claims on cereal packaging; (iii) whether the challenged claims convey a material health message;

                                  15   and (iv) the materiality of information plaintiffs allege was deceptively omitted. Expert Report of

                                  16   Bruce G. Silverman (Dkt. No. 155-4), ¶¶ 1,4.

                                  17           Silverman opines:

                                  18                   28. Consumers are interested in healthy eating and make food
                                                       purchasing decisions based on health and wellness claims made on
                                  19                   food packaging.
                                  20                   29. The challenged claims conveyed a health message, which is
                                                       frequently bolstered by the context in which it is presented.
                                  21
                                                       30. Consumers receive the health message in advertising, at the store,
                                  22                   and over time, at their breakfast tables as they are exposed to the
                                                       details on the box itself.
                                  23
                                                       31. The health message is material to consumers.
                                  24
                                                       32. Consumers rely on health messages when deciding which cereal
                                  25                   to purchase. This is true specifically of the accused products and
                                                       challenged claims.
                                  26
                                                       33. Disclosure of material information Plaintiffs allege Post omitted,
                                  27                   i.e., warning consumers of the potential dangers of consuming the
                                                       accused products, would change consumer behavior.
                                  28
                                                                                            33
                                   1          He concludes:

                                   2                  352. . . It is evident to me that Post’s advertising and packaging for
                                                      these products focuses heavily on the alleged health benefits
                                   3                  embodied in the claims listed in Plaintiffs’ complaint, and it is equally
                                                      evident from the Post and other marketing studies I reviewed that
                                   4                  consumers respond positively to them. Thus, the claims have a
                                                      material effect on consumer purchasing behavior.
                                   5
                                                      353. Moreover, it is evident to me that Post’s disclosure of
                                   6                  information about the potential health risks and effects of consuming
                                                      the added sugar in the cereals at issue in this matter would change
                                   7                  consumer eating and purchasing behavior. It is likely that sales of
                                                      these products would decline as consumers who currently hold to the
                                   8                  belief that the products are healthy would cut back or eliminate the
                                                      products altogether from their diets. In addition to adding a warning
                                   9                  label, in my opinion it might also be appropriate for Post to fund a
                                                      corrective advertising or public relations campaign to inform the
                                  10                  public that the products at issue in this matter contain unhealthy levels
                                                      of sugar.
                                  11
                                       Silverman Report.
                                  12
Northern District of California




                                              Post moves to exclude Silverman’s opinions on the meaning and materiality of the
 United States District Court




                                  13
                                       Challenged Statements, arguing that he failed to address the specific Challenged Statements at
                                  14
                                       issue in the “particular combinations” that they were used on Post cereal boxes and has no
                                  15
                                       methodology to achieve that specificity. It also complains that Silverman conducted no consumer
                                  16
                                       surveys or other tests, and instead relied on his own experience in the industry and its own
                                  17
                                       documents to support his opinions on meaning and materiality.22
                                  18
                                              Post’s argument that Silverman’s opinions must be excluded because he did not conduct
                                  19
                                       any focus group or other consumer testing is misplaced. As Judge Koh explained in Hadley I,
                                  20
                                       “California courts have explicitly ‘reject[ed] [the] view that a plaintiff must produce’ extrinsic
                                  21
                                       evidence ‘such as expert testimony or consumer surveys’ in order ‘to prevail on a claim that the
                                  22
                                       public is likely to be misled by a representation’ under the FAL, CLRA, or UCL.” Hadley I., 324
                                  23
                                       F. Supp. 3d at 1115 (internal citations omitted).
                                  24
                                              Also without merit is Post’s assertion that Silverman needed to have but had no
                                  25
                                       methodology to support his analysis of meaning and materiality. As Judge Koh explained in
                                  26
                                  27

                                  28    Defendant also move to exclude Silverman’s opinions regarding the Advantage Realized Model,
                                       22

                                       which has been excluded from this case.
                                                                                   34
                                   1   Hadley II, because “Silverman’s opinions are based on his many years of marketing experience

                                   2   and his review of Kellogg’s own internal consumer research and other documents,” the motion to

                                   3   exclude was denied. Hadley II, 2019 WL 3804661, at *24 (N.D. Cal. Aug. 13, 2019).23

                                   4   Silverman’s in-depth experience in this field, including attending numerous focus groups centered

                                   5   on marketing cereal and developing marketing plans for cereal products, qualify him to opine on

                                   6   the matters addressed in his Report. Post’s challenges to Silverman’s methodology and failure to

                                   7   consider specific issues go to weight, not admissibility.

                                   8          Finally, Post’s objections that Silverman did not consider other phrases on the packaging,

                                   9   other “possible influences” on consumer behavior, or Post documents not provided to him by

                                  10   plaintiffs’ counsel, similarly go to the weight and not the admissibility of Silverman’s testimony.

                                  11   The jury will consider the context of the Challenged Statements on the Products’ labels, as well as

                                  12   relevant Post documents that impacted Post’s decisions to use certain statements or how to place
Northern District of California
 United States District Court




                                  13   them, in order to determine whether “a reasonable consumer would attach importance to it or if

                                  14   ‘the maker of the representation knows or has reason to know that its recipient regards or is likely

                                  15   to regard the matter as important in determining his choice of action.’” Hinojos v. Kohl’s Corp.,

                                  16   718 F.3d 1098, 1107 (9th Cir. 2013), as amended on denial of reh’g and reh’g en banc (July 8,

                                  17   2013) (quoting Kwikset Corp. v. Super. Ct., 51 Cal. 4th 310, 333 (2011)). Post repeatedly chides

                                  18   plaintiffs and their experts for allegedly ignoring that a truthful statement might have been

                                  19   material to a reasonable consumer. But that does not mean that a Challenged Statement cannot

                                  20   also be material and, therefore, actionable. Further, a statement need not be “‘the sole or even the

                                  21   predominant or decisive factor influencing’” the class members’ decisions to buy the challenged

                                  22   products. In re Tobacco II Cases, 46 Cal. 4th 298, 326 (2009) (quoting Engalla v. Permanente

                                  23   Med. Grp., Inc., 15 Cal. 4th 951, 977, 64 Cal.Rptr.2d 843, 938 P.2d 903 (1997)).

                                  24

                                  25
                                       23
                                         Post’s cases rejecting advertising experts’ opinions based on experience are inapposite and not
                                       persuasive given plaintiffs’ theory of liability in this case and Silverman’s particular experience.
                                  26   See, e.g., Jones v. ConAgra Foods, Inc., C 12-01633 CRB, 2014 WL 2702726, at *15 (N.D. Cal.
                                       June 13, 2014) (noting expert multiple admissions of potential insignificance of “100% natural
                                  27   label” and noting that expert’s “rather startling admission might have something to do with the
                                       fact that there is no single, controlling definition of the word ‘natural.’”); GPNE Corp. v. Apple,
                                  28   Inc., 12-CV-02885-LHK, 2014 WL 1494247, at *5 (N.D. Cal. Apr. 16, 2014) (rejecting expert’s
                                       proposed royalty rate based only on “30 years of experience” as “classic ipse dixit” reasoning).
                                                                                           35
                                   1          Post’s motion to exclude Silverman’s opinions is DENIED.

                                   2   VI.    PLAINTIFFS’ MOTION TO EXCLUDE HANSSENS
                                   3          Dr. Domonique M. Hanssens is a marketing professor who was retained by Post to review

                                   4   and respond to Silverman (advertising and marketing), Gaskin (survey), and Weir (survey and

                                   5   damages models). Hanssens opined that Gaskin’s failed to account for all supply factors.

                                   6   Plaintiffs move to strike that opinion because Hanssens makes only a general criticism of conjoint

                                   7   analyses that have been repeatedly accepted as valid to set price premia by courts in this District.

                                   8   They argue that Hanssens’ supply-side opinion is entirely theoretical and unworkable. And they

                                   9   move to strike Hanssens’ opinion that Gaskin’s price premia are not validated by real-world

                                  10   market data because Hanssens uses Strombom’s report and data that plaintiffs have also moved to

                                  11   exclude as unreliable.

                                  12          I need not resolve plaintiffs’ challenges to Hanssens’ qualifications or analysis because I
Northern District of California
 United States District Court




                                  13   have already accepted – for purposes of granting class certification and denying Post’s motion for

                                  14   summary judgment – the validity and admissibility of the Gaskin/Weir Consumer Impact Model.

                                  15   Hanssens’ challenges, considered on their merits, do not alter those conclusions. As with

                                  16   Strombom, if Hanssens intends to testify at trial, plaintiffs may make more limited and specific

                                  17   requests to exclude identified parts of Hanssens testimony in limine or at trial.

                                  18          Plaintiffs also move to strike four of Hanssens’ opinions that attempt to undermine

                                  19   Silverman regarding messaging and materiality. Some of Hanssens’ opinions are not relevant

                                  20   under the California consumer protection statutes at issue, while others raise questions to be

                                  21   resolved by the jury.24 Hanssens opines that Silverman’s opinions “lack evidence” that all or most

                                  22   consumers were exposed to the Challenged Statements, that all or most consumers relied on them,

                                  23

                                  24   24
                                         Whether “all or most consumers” were actually exposed to and relied on Challenged Statements
                                  25   are not relevant questions under the California consumer protection statutes at issue. Some of
                                       Hanssens’ opinions might support Post’s arguments that given the context and placement of the
                                  26   Challenged Statements on the labels, and in light of other unchallenged statements, some or all of
                                       the Challenged Statements would not be material to a reasonable consumer. That, however, is a
                                  27   merits question that does not defeat class certification or require summary judgment to Post. See
                                       supra at 9, discussing Bradach v. Pharmavite, LLC, 735 Fed. Appx. 251, 254 (9th Cir. 2018)
                                  28   (unpublished), cert. denied, 139 S. Ct. 491 (2018) & Kumar v. Salov N.A. Corp., 14-CV-2411-
                                       YGR, 2016 WL 3844334, at *4 (N.D. Cal. July 15, 2016).
                                                                                          36
                                   1   that all or most consumers perceived statements to communicate healthiness, and that healthiness

                                   2   is material or that consumers would be impacted by plaintiffs’ tested disclosure statement. The

                                   3   “lack of evidence” arguments do not undermine my conclusions discussed above that Silverman’s

                                   4   opinions are reliable and admissible at this juncture to support class certification on materiality.

                                   5   The disclosure statement is not relevant as I have excluded the Advantage Realized Model. If

                                   6   Hanssens intends to testify at trial, plaintiffs may raise specific arguments to exclude identified

                                   7   portions of that testimony in limine or at trial. For purposes of ruling on the class certification and

                                   8   summary judgment motions, the motion to exclude is DENIED without prejudice.

                                   9   VII.   PLAINTIFFS’ MOTION TO EXCLUDE VAN LIERE
                                  10          Dr. Van Liere is an expert in conducting research surveys, market analysis, and sampling

                                  11   analysis retained by Post to conduct a consumer survey on its behalf to test the impact of some of

                                  12   the Challenged Statements and consumers’ perceptions of sugar as healthy or unhealthy. Plaintiffs
Northern District of California
 United States District Court




                                  13   move to exclude the survey results, arguing that the results are biased and not based on a reliable

                                  14   methodology because: (i) only shoppers in malls were surveyed and numerous courts have

                                  15   criticized attempted extrapolation of the results of similar “mall intercept” surveys to broader

                                  16   populations; (ii) Van Liere failed to measure impact of Challenged Statements on Great Grains

                                  17   and Honeycomb cereals; and (iii) his opinion about consumers’ healthy perception of cereals prior

                                  18   to 2012 is speculative and irrelevant.

                                  19          I have concluded that plaintiffs satisfy the basic materiality showing (with the limited

                                  20   assistance of Silverman) to support predominance on class certification and survive Post’s motion

                                  21   for summary judgment. As with Strombom and Hanssens, none of Van Liere’s opinions

                                  22   undermine those determinations. Moreover, plaintiffs’ challenges go primarily to the

                                  23   methodology and, therefore, the weight of Van Liere’s survey and its results, not its

                                  24   admissibility.25 If Van Liere intends to testify at trial, plaintiffs may raise specific arguments to

                                  25

                                  26   25
                                         Citing no cases where mall intercept surveys were excluded, and not relying on any expert
                                  27   opinion but only on a citation to the National Academy of Sciences 2011 Survey Reference Guide,
                                       plaintiffs complain that Van Liere’s mall intercept study’s problems are so severe they do not
                                  28   simply undermine its weight but make it inadmissible. MTE Van Liere [Dkt. No. 191] at 5-6. I
                                       will not exclude Van Liere’s study on the basis of that very limited and unsupported argument.
                                                                                        37
                                   1   exclude identified portions of that testimony in limine or at trial. For purposes of ruling on the

                                   2   class certification and summary judgment motions, the motion to exclude is DENIED without

                                   3   prejudice.

                                   4   VIII. POST’S MOTION TO EXCLUDE LUSTIG AND GREGER
                                   5           A.      Lustig
                                   6           Robert Lustig is an Emeritus Professor of Pediatrics in the Division of Endocrinology and

                                   7   was the Director of the Weight Assessment for Teen and Child Health (WATCH) Program at the

                                   8   University of California, San Francisco for 14 years. Lustig Expert Report (Dkt. No. 155-6), ¶ 7.

                                   9   He was asked by plaintiffs “to summarize relevant scientific and medical literature regarding the

                                  10   physiological metabolism and effects of added sugar consumption on the human body, both

                                  11   generally and specifically in relation to the types and amounts in the challenged cereals” and to

                                  12   “opine on the veracity of Post’s labeling statements challenged in this lawsuit in light of the
Northern District of California
 United States District Court




                                  13   scientific evidence” and “on the scientific validity of a disclosure statement used in a ‘demand

                                  14   study’ that plaintiffs propose for this litigation.” Id. ¶ 2.

                                  15           As particularly relevant to these motions, Lustig opines:

                                  16                   4.     Added sugar is a primary driver of chronic metabolic disease,
                                                       such as Type 2 diabetes, heart disease, fatty liver disease, and tooth
                                  17                   decay. This is not based on correlation; the scientific literature
                                                       supports causation for each of these disease entities.
                                  18
                                                       5.       Accordingly, it is my opinion that:
                                  19
                                                                a. regularly and/or excessively consuming Post cereals that
                                  20                               have been challenged by plaintiffs—namely Great Grains,
                                                                   Honey Bunches of Oats, Honey Bunches of Oats Whole
                                  21                               Grain, Honey Bunches of Oats Granola, Raisin Bran, Bran
                                                                   Flakes, Alpha Bits, Honey Comb, and Waffle Crisp—is
                                  22                               not healthy, and the excess added sugar is more
                                                                   detrimental to health than the fiber and/or vitamins can be
                                  23                               considered beneficial; and
                                  24                            b. the disclosure statement used Plaintiffs’ Demand Study
                                                                   propose is scientifically valid
                                  25
                                       Id. ¶¶ 4-5.
                                  26
                                               B.      Greger
                                  27
                                               Dr. Michael Greger, M.D. FACLM is a graduate of Cornell University School of
                                  28
                                                                                           38
                                   1   Agriculture, and Tufts University School of Medicine, a physician (licensed as a general

                                   2   practitioner specializing in clinical nutrition), and a founding member and a Fellow of the

                                   3   American College of Lifestyle Medicine. Greger Expert Report (Dkt. No. 155-8) at 5. Greger has

                                   4   been asked to: (i) opine on the health effects of added sugar consumption generally; (ii) identify,

                                   5   analyze, and summarize relevant scientific and medical literature regarding the health effects of

                                   6   cereal consumption, including concerning the consumption behaviors of cereal eaters; (iii) analyze

                                   7   and summarize any additional sources Post indicates it relied on to substantiate any challenged

                                   8   claim; and (iv) opine on whether, in light of the scientific evidence and their added sugar content,

                                   9   the Post cereals challenged by plaintiffs are generally healthy. Id. at 4.

                                  10          Greger concludes that the Products are not generally healthy because: (i) the Products have

                                  11   high energy densities; (ii) the Products have sub-optimal carbohydrate-to-fiber ratios; (iii) the

                                  12   Products have high glycemic and insulinemic loads; and (iv) the trans fats in waffle crisp render
Northern District of California
 United States District Court




                                  13   the product particularly unhealthy. He also states that the “Mary Poppins” argument (the

                                  14   argument that the sugar content is necessary for “taste appeal” to “encourage children to consume

                                  15   needed nutrients at breakfast time,” implying children just will not eat cereals that are less sugary)

                                  16   is fallacious and the “better choice” argument (the argument that sugary cereal is better than a

                                  17   donut) presents a false dichotomy. Id. at 40-46.

                                  18          C.      Motion to Exclude or Strike
                                  19                  1.      Analytical Gaps
                                  20          Post moves to exclude Lustig and Greger’s opinions as not based on reliable methods

                                  21   because “they depend on unsupported leaps across two analytical gaps.” Dkt. No. 164 at 5-15.

                                  22   Post claims that these experts: (i) espouse “theories about the health effects of added sugar in the

                                  23   overall diet [that] are not generally accepted”; (ii) make an unsupported leap from their claim

                                  24   about the health effects of added sugar to contend that the healthiness of particular foods can be

                                  25   judged solely on the basis of added sugar; (iii) make a further unsupported leap to claim that added

                                  26   sugar in breakfast cereals causes health issues, and this leap directly contradicts the existing

                                  27   science on breakfast cereals; and (iv) cannot “bridge their analytical gaps” with an unsupported

                                  28   conclusion that consumers eat too much cereal on a regular basis.
                                                                                          39
                                   1          Post’s arguments go to the weight of the testimony, not its admissibility. Lustig’s and

                                   2   Greger’s opinions are generally based on their own medical training, experience in practice, and

                                   3   research. If Post believes their opinions are in the minority or ignored contrary evidence or

                                   4   opinions, those are matters for cross-examination, not exclusion. See, e.g., Hadley II, 2019 WL

                                   5   3804661 at *24 (denying motion to exclude Lustig despite recognition that some of his opinions

                                   6   were in the “minority,” because his “opinions are based on his medical training, his experience

                                   7   treating obese children, his academic research, and his review of the scientific record. Kellogg’s

                                   8   arguments as to why Dr. Lustig should be excluded go to weight and not admissibility.”). The

                                   9   science and research around the impacts of high sugar consumption is continuing to develop.

                                  10   Even if Post is correct that these experts’ opinions are currently in the minority, there is evidence

                                  11   supporting them. Simply being in minority does not mean that their opinions are excludable as

                                  12   unreliable.26
Northern District of California
 United States District Court




                                  13          Finally, that Lustig and Gregor cannot identify any studies on sugar in “a particular food”

                                  14   (much less particularly in cereals) to support their opinions does not preclude their testimony. The

                                  15   “analytical gaps” Post complains of are nothing more than applying general research to the

                                  16   specific issues in this case. Those gaps can be explored on cross-examination.

                                  17                   2.     Flawed Methodologies
                                  18          Next, Post argues that the methodologies used by these two experts to review scientific

                                  19   literature were “fundamentally flawed” because they were biased in their article selection (Lustig

                                  20   allegedly rejected “industry funded” articles and Greger failed to conduct a “meta-analysis” or

                                  21   “systematic review” of literature) and drew “incorrect” conclusions from that literature. But

                                  22   Lustig’s testimony is based on his own research and analysis of others’ research and is not simply

                                  23

                                  24
                                       26
                                          Where experts point to “an objective source demonstrating that his method and premises were
                                       generally accepted by or espoused by a recognized minority” of those in the fields, the opinions
                                  25   may be admissible. Lust By and Through Lust v. Merrell Dow Pharm., Inc., 89 F.3d 594, 597 (9th
                                       Cir. 1996). The developing evidence around the effects of sugar in the diet, and the different
                                  26   views of practitioners in the field that are based on accepted sources and methodologies, make
                                       inapposite the concerns acknowledged by the Supreme Court in Daubert v. Merrell Dow Pharm.,
                                  27   Inc., 509 U.S. 579 (1993) with respect to “conjecture” and “known techniques” with minimal
                                       support. Id. at 594 (recognizing that in ruling particular evidence admissible or inadmissible “‘a
                                  28   known technique which has been able to attract only minimal support within the community’ . . .
                                       “may properly be viewed with skepticism.” (internal citations omitted)).
                                                                                          40
                                   1   a “literature review.” That he did not rely on or was dismissive of certain studies does not make

                                   2   his opinions excludable; Post may test them on cross-examination.

                                   3          As to Greger’s literature review, Post contends that it was too haphazard – literature was

                                   4   collected from Boolean searches, as opposed to a more systematic method of collection – and this

                                   5   lack of methodology combined with his lack of expertise in studying sugar led him to a number of

                                   6   demonstrable errors in his opinions. Post identifies only one study that was not included in

                                   7   Greger’s search results and review. Other than that one study, Post does not actually challenge the

                                   8   results of Greger’s searches themselves, other than to argue Greger failed to identify his selection

                                   9   criteria.27 On that point, Greger offered to provide those criteria, but Post did not follow up.

                                  10   While Post asserts that Greger “did not follow any recognized method” for his literature review,

                                  11   Post provides no caselaw or other citations in support of that specific point.28 Nor does Post show

                                  12   that Greger utilized a rejected or discredited methodology of identifying literature. Post’s
Northern District of California
 United States District Court




                                  13   complaints about Greger’s conclusions from his literature study go to the weight, not the

                                  14   admissibility, of his opinions.

                                  15                  3.      Opinions Outside their Expertise
                                  16          Finally, Post moves to exclude opinions expressed by Lustig and Greger that are alleged to

                                  17   be outside their areas of expertise.

                                  18                          a.         Dr. Lustig’s Opinions
                                  19          In paragraph 26 of his report, Dr. Lustig opines about the healthcare costs of “chronic

                                  20   metabolic disease, such as diabetes and heart disease” and that, based in part on research paper he

                                  21   co-authored, there would be “savings in healthcare of $31 billion per year if we could reduce our

                                  22

                                  23   27
                                         In Reply, Post argues – without citation – that Greger missed “numerous studies” cited by its
                                  24   expert, Clemens. Reply on MTE Lustig & Greger at 12-13. I will not address unsupported
                                       arguments raised in Reply.
                                  25   28
                                          Post, instead, relies on “pick and choose” cases where courts have criticized experts who picked
                                  26   and chose sources when conducting literature reviews and otherwise did not explain the
                                       conclusions and bases of their selected sources. See, e.g., Lust By and Through Lust v. Merrell
                                  27   Dow Pharm., Inc., 89 F.3d 594, 596 (9th Cir. 1996) (excluding expert who selectively picked the
                                       literature reviewed); In re Lipitor (Atorvastatin Calcium) Mktg., Sales Practices and Products
                                  28   Liab. Litig., 174 F. Supp. 3d 911, 929 (D.S.C. 2016) (rejecting expert’s literature review resulting
                                       from “cherry-picking articles based on the authors’ biases”).
                                                                                         41
                                   1   added sugar consumption by 50%.” Post moves to exclude those opinions as irrelevant,

                                   2   potentially misleading, and outside of Lustig’s area of expertise. The objections are

                                   3   OVERRULED, as these comments are tied to Lustig’s own publication and research.

                                   4          Post also moves to exclude Lustig’s comments in paragraph 31, that added sugar causes

                                   5   disease and that “if this were not true, then sugar taxation in Mexico, the U.K., 26 other countries

                                   6   around the world, and six cities in the United States, would not have been enacted.” Post argues

                                   7   that Lustig is not an expert on public choice theory or political science, so he has no basis for

                                   8   opining about why laws were passed. The objection is OVERRULED because Lustig’s

                                   9   background in law and public policy and his writing on policies (including taxation) to achieve

                                  10   sugar reduction provide necessary background for these opinions.

                                  11          Post objects to Lustig’s claims, in paragraphs 32 and 34, about the alleged “obfuscation of

                                  12   science” and “pressure” applied by the food “industry.” Post objects to these opinions as gratuitous
Northern District of California
 United States District Court




                                  13   swipes outside his purported medical expertise, inflammatory, and irrelevant as not tied to Post.

                                  14   The objections are OVERRULED because the opinions are based on his review of industry-

                                  15   sponsored studies, but the objections may be renewed in limine or at trial.

                                  16          Finally, Post objects to Lustig’s characterization of the purpose, intent, and clarity of

                                  17   Challenged Statements in paragraph 44, on the grounds that Lustig is not an expert in marketing,

                                  18   consumer decision-making or how consumers interpret label statements, and because he did no

                                  19   independent investigation into how consumers interpret the labels. These objections are

                                  20   OVERRULED because they are based on his research experience, but the objections may be

                                  21   renewed in limine or at trial.

                                  22                          b.        Dr. Greger’s Improper Opinions
                                  23          Post objects to Greger’s frequent “gratuitous statements” throughout his Report that

                                  24   characterized the industry as “sugar pushers” and conspiracists like the tobacco companies as

                                  25   inflammatory and irrelevant as unconnected to any conduct of Post. The objections are

                                  26   OVERRULED, as based on Greger’s review of literature of studies regarding cereals and the

                                  27   history of food-industry sponsored studies and his background as a nutritionist, but may be

                                  28   renewed in limine or at trial.
                                                                                         42
                                   1             For the foregoing reasons, Post’s motion to exclude the testimony in whole or in part of

                                   2   Lustig and Greger is DENIED.

                                   3   IX.       PLAINTIFFS’ MOTION TO EXCLUDE CLEMENS
                                   4             For their part, plaintiffs move to exclude Post’s expert, Roger Clemens, who seeks to

                                   5   challenge the opinions of Lustig and Greger. Dkt. No. 170. Clemens opines that: (i) added sugar

                                   6   is not a primary driver of metabolic disease; (ii) consumption of cereal that contains sugar is safe;

                                   7   (iii) consumption of nutrient fortified cereals is an important source of good nutrition; (iv) global

                                   8   guidelines on dietary sugar are not consistent or based on similar quality scientific evidence; and

                                   9   (v) consumption of the Post cereals at issue provides health benefits to consumers. Dkt. No. 170

                                  10   at 3-5.

                                  11             Plaintiffs’ move to exclude Clemens’ opinions in full, arguing that Clemens: (i) is not

                                  12   qualified, as he is only a nutritional expert and not a medical doctor; (ii) failed to consider
Northern District of California
 United States District Court




                                  13   numerous “ground breaking” studies conducted by Lustig; (iii) was evasive and did not answer

                                  14   questions directly in his deposition; and (iv) gave irrelevant testimony because he never directly

                                  15   disputed the points made by Lustig and Greger, but instead attempted to reformulate the critical

                                  16   issue in this case as not whether one item was “unhealthy” but instead whether a person’s diet as a

                                  17   whole was healthy.

                                  18             The problem with plaintiffs’ “qualifications” challenge is that plaintiffs do not dispute that

                                  19   Clemens is qualified to opine on pharmacology, pharmaceutical science, and biological chemistry

                                  20   or that he was a member of the 2010 Dietary Guideline Advisory Committee (“2010 DGAC”),

                                  21   albeit to address nutrients other than sugar. That Clemens has only limited experience directly

                                  22   addressing “sugar” does not automatically undermine his ability to opine on areas that are within

                                  23   his expertise; it does provide a ground on which to attack his opinions on cross-examination.29 In

                                  24
                                       29
                                  25      In a particularly unhelpful manner, plaintiffs argue Clemens is broadly unqualified and then
                                       point to numerous instances in his deposition where he, arguably, walked back assertions made
                                  26   either in his Report or in his deposition. But plaintiffs do not identify with any specificity the
                                       paragraphs, pages, or subject matters from Clemens’ Report that they want excluded because he is
                                  27   unqualified. MTE Clements [Dkt. No. 184] at 6-8. This broad-brush approach is not helpful.
                                       Identifying the parts and specific opinions in a report that a party wants to exclude tied to the
                                  28   evidence supporting that specific exclusion request is required, especially in this sort of case
                                       where many of the experts are opining on very broad ranges of topics resulting in numerous
                                                                                          43
                                   1   limine or at trial plaintiffs may make more targeted attacks on Clemens’ qualifications with respect

                                   2   to specifically identified opinions or testimony.

                                   3           Plaintiffs next challenge the reliability of Clemens’ opinions, arguing they are based on

                                   4   insufficient facts and data. These challenges go to weight, not admissibility. Plaintiffs’ primary

                                   5   insufficiency challenge is based on Clemens’ admissions in his deposition that he could not recall

                                   6   or failed to review key studies that were authored by or heavily relied on by Lustig as a basis for

                                   7   Lustig’s opinions. In opposition, Post and Clemens address that charge by “clarifying” through a

                                   8   declaration and Clemens’ deposition errata sheet (Dkt. Nos. 196-13, 200) that Clemens had, in

                                   9   fact, reviewed the majority of those studies when writing his Report and prior to his deposition.30

                                  10           Plaintiffs’ move to strike this argument and declaration, arguing that it is a “sham” made to

                                  11   contradict Clemens’ deposition testimony and argue that Clemens should not be allowed to opine

                                  12   on the now-remembered and not-seen-before studies outside of his prior deposition. Dkt. No. 210.
Northern District of California
 United States District Court




                                  13   Reading the deposition testimony and his new declaration (as well as in the errata sheet), I

                                  14   conclude that Clemens’ refreshed testimony is not a sham but a clarification that is not directly

                                  15   contradictory to his deposition statements. However, in order to avoid any prejudice to plaintiffs,

                                  16   Post shall produce Clemens for a subsequent deposition for up to two hours so that plaintiffs may

                                  17   ask Clemens about his newly-remembered consideration of the Lustig studies and references, as

                                  18   well as Clemens’ opinions expressed in his declaration regarding the articles that were introduced

                                  19   at his deposition.31

                                  20           Relatedly, plaintiffs challenge Clemens’ testimony as unreliable because Clemens is not

                                  21

                                  22   opinions.

                                  23
                                       30
                                         Clemens declares: “I did not recall a number of these articles at the time and so said that I had
                                       not seen them previously. Following my deposition, and as part of preparing my errata sheet, I
                                  24   reviewed my files to confirm whether I had in fact previously reviewed those documents. I
                                       identified several articles that I had previously reviewed in preparation of my report in this matter,
                                  25   but that I did not specifically recall during my deposition.” Dkt. No. 200 ¶ 2. In his Declaration,
                                       Clemens also addresses other articles – one by Lustig and others that were introduced as his
                                  26   deposition that he admits he had not considered at that time – and explains his view of them now.
                                       Id. ¶¶ 4-6.
                                  27   31
                                          Plaintiffs’ remaining insufficiency challenges – that Clemens failed to consider industry funding
                                  28   a source of bias and that he relied on “outdated” sources – likewise go to the weight not the
                                       admissibility of Clemens’ testimony.
                                                                                         44
                                   1   credible, given what plaintiffs characterize as Clemens’ evasive, non-responsive, and

                                   2   contradictory answers in his deposition. These challenges, however, go to weight and not

                                   3   admissibility. Finally, plaintiffs move to exclude Clemens’ opinions as irrelevant and unhelpful.

                                   4   Again, these challenges go to weight, not admissibility.

                                   5           Plaintiffs’ motion to exclude is DENIED. Plaintiffs may, however, raise narrowly tailored

                                   6   and precisely supported challenges to specific portions of Clemens’ opinions or expected

                                   7   testimony in limine or at trial.

                                   8   X.      MOTIONS TO SEAL
                                   9           In support of both sides’ motions, each side seeks to file information designated as

                                  10   confidential by Post under seal. Dkt. Nos. 151, 152, 153, 154, 155, 174, 175, 178, 207. The

                                  11   information sought to be sealed is characterized by Post as its own confidential and proprietary

                                  12   information, discussing Post’s sales and pricing data; distribution, sales and marketing strategies;
Northern District of California
 United States District Court




                                  13   product performance and development information; and Post’s internal and third-party-conducted

                                  14   consumer research. It also includes information produced by third-parties, including Decision

                                  15   Insight which conducted marketing on behalf of Post as well as marketing studies produced by

                                  16   other third-parties hired by Post, and “highly confidential” sales figures produced by a third-party,

                                  17   IRI pursuant to a subpoena issued by plaintiffs.

                                  18           Parties seeking to seal judicial records relating to motions that are “more than tangentially

                                  19   related to the underlying cause of action,” Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d 1092,

                                  20   1099 (9th Cir. 2016), bear the burden of overcoming the presumption of public access to court

                                  21   records with “compelling reasons supported by specific factual findings” that outweigh the general

                                  22   history of access and the public policies favoring disclosure. Kamakana v. City & Cnty. of

                                  23   Honolulu, 447 F.3d 1172, 1178-79 (9th Cir. 2006). Here, as the motions for class certification,

                                  24   summary judgment, and to exclude experts are all central to the merits of this case Post must meet

                                  25   the compelling justifications standard in order to seal information at issue.

                                  26           Compelling reasons justifying the sealing of court records may exist “when such ‘court

                                  27   files might have become a vehicle for improper purposes,’ such as the use of records to gratify

                                  28   private spite, promote public scandal, circulate libelous statements, or release trade secrets.”
                                                                                          45
                                   1   Kamakana at 1179. However, “[t]he mere fact that the production of records may lead to a

                                   2   litigant’s embarrassment, incrimination, or exposure to further litigation will not, without more,

                                   3   compel the court to seal its records.” Id.

                                   4          Post supports its broad requests to seal with the declarations of Ananta Engineer, who is a

                                   5   Senior Director of Insights and Planning at Post Consumer Brands, LLC. Dkt. No. 207-1, 174-1,

                                   6   158. Engineer declares, generally, that given the “market for ready-to-eat breakfast cereal is

                                   7   highly competitive” and the “three large cereal makers (General Mills, Kellogg’s, and Post) are

                                   8   closely monitoring the dockets in the cases brought by Plaintiffs’ counsel against their

                                   9   competitors, including this case,” and that if “the exhibits filed under seal are unsealed, they will

                                  10   almost certainly be reviewed by Post’s competitors. And if Post’s competitors see the information

                                  11   that Post has gathered and Post’s thought processes in analyzing that information, they can use it

                                  12   to engage in more effective branding, advertising, product development, sales, and pricing for
Northern District of California
 United States District Court




                                  13   their own products, to Post’s competitive disadvantage.” Engineer Decl. [Dkt. No. 174-1] ¶ 3.

                                  14          I agree that sealing is merited for some of the very specific, detailed financial figures and

                                  15   undisclosed marketing plans included in the record as disclosure of that information would likely

                                  16   cause Post competitive harm. However, even a cursory review of the expansive amounts of

                                  17   material Post seeks to seal show the requested sealing is overbroad. Examples of information Post

                                  18   seeks to seal from plaintiffs’ motion for class certification includes: (i) very general statements

                                  19   regarding consumption of cereal products (noting that it is the “Top Food[] Consumed at

                                  20   Breakfast”); (ii) general statements regarding consumers’ interests in convenient and healthy food

                                  21   options (consumers eat cereal is because of its “convenience and nutritional benefits”); (iii) and

                                  22   the fact that “Cereal boxes are read with interest and in detail,” and represent a quality

                                  23   “opportunity to engage with target consumers.” Dkt. No. 155-2 at 2-5. It is likely that much of

                                  24   this information (and similar information repeated throughout the motion papers, expert reports,

                                  25   and exhibits) is well known in the industry, if not by the public at large. The simple fact that

                                  26   something is cited from a report produced by a third-party marketing consultant or by members of

                                  27   Post’s in-house marketing team does not make it sealable. Information may be sealed from the

                                  28   public only if it is truly confidential, not generally known, and its disclosure would likely cause
                                                                                         46
                                   1   Post competitive harm.

                                   2          One example from the Expert Reports concerns information produced for Post by Decision

                                   3   Insight. Post seeks to seal the following highlighted information regarding studies discussed in the

                                   4   Hanssens Report: those “studies include some analyses evaluating different cereal packaging

                                   5   options based on test and control study designs. However, these analyses are still inadequate for

                                   6   the purpose of evaluating the challenged claims in this case because they do not isolate the

                                   7   challenged claims separately, independent of other changes to the cereal packaging. See Decision

                                   8   Insight Report for Post, “Post Great Grains Cereal ShopperIQ Packaging Study,” July 7, 2016,

                                   9   DI_0000047–87.” Hanssens Report, Dkt. No. 174-10, at 5 n.13. It is hard to see how disclosure

                                  10   of this very general description of studies conducted by Decision Insight would not be generally

                                  11   known by Post’s competitors and how disclosure could cause any harm whatsoever to Post.

                                  12          Similar examples abound throughout the administrative motions to seal. These sorts of
Northern District of California
 United States District Court




                                  13   overbroad requests to seal will not be granted. See, e.g., Hadley v. Kellogg Sales Co., 16-CV-

                                  14   04955-LHK, 2018 WL 7814785, at *3 (N.D. Cal. Sept. 5, 2018) (rejecting overbroad sealing

                                  15   request of general consumer preference information). The very generalized declarations from

                                  16   Engineer explain why certain categories or types of information might be sealable, but those

                                  17   declarations do not (with some limited exceptions) address the filings on a line-by-line basis.

                                  18          Therefore, the motions to seal are DENIED without prejudice. Within twenty (20) days of

                                  19   the date of this Order Post shall, after meeting and conferring with plaintiffs, file a chart

                                  20   identifying by document name, sealed Docket number, and page and line/paragraph number the

                                  21   precise information it maintains should remain under seal. That chart shall include citations to a

                                  22   declaration from Engineer (or another representative of Post with personal knowledge) attesting

                                  23   that the precise information at issue is confidential and not publicly known, and identifying the

                                  24   competitive harm that would likely flow from public disclosure of that precise information.

                                  25          The filings currently conditionally under seal will remain conditionally under seal until I

                                  26   make a final ruling on sealing after reviewing the chart and declaration(s). At that juncture, the

                                  27   parties will be directed to e-file redacted documents that redact only the information I have

                                  28   determined may remain under seal.
                                                                                        47
                                   1                                            CONCLUSION

                                   2          Plaintiffs’ motion for class certification is GRANTED. Post’s motion for summary

                                   3   judgment is GRANTED in limited part with respect to identified preempted Statements and

                                   4   DENIED in all other respects. The motions to exclude are DENIED, except that the Advantage

                                   5   Realized Model cannot be used as a measure of classwide damages/restitution. The administrative

                                   6   motions to seal are DENIED without prejudice. Post shall submit the required sealing chart and

                                   7   supporting declarations within twenty days of the date of this Order.

                                   8          A further Case Management Conference is set for April 28, 2020 at 2:00 p.m. If there are

                                   9   disagreements about the content or delivery of Class Notice, the parties shall identify them in the

                                  10   Joint Case Management Conference Statement, to be filed by April 21, 2020. The parties shall

                                  11   also propose a trial schedule. At that Conference, the Court will resolve any disputes and set this

                                  12   matter expeditiously for trial.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: March 9, 2020

                                  15

                                  16
                                                                                                    William H. Orrick
                                  17                                                                United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        48
